Exhibit 10.6

CREDIT AGREEMENT

dated as of

April 28, 2016

 

 

SPRINT COMMUNICATIONS, INC.,

as Borrower

 

 

MIZUHO BANK, LTD.,

as Arranger

 

 

MIZUHO BANK, LTD.,

as Bookrunner

 

 

MIZUHO BANK, LTD.,

as Administrative Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS

     1   

SECTION 1.01

 

Defined Terms

     1   

SECTION 1.02

 

[Reserved]

     17   

SECTION 1.03

 

Terms Generally

     17   

SECTION 1.04

 

Accounting Terms: GAAP

     17   

SECTION 1.05

 

Appointment of the Borrower as Obligor Representative

     17   

SECTION 1.06

 

Treatment of Hedging Agreements

     17   

ARTICLE II THE CREDITS

     18   

SECTION 2.01

 

Commitments

     18   

SECTION 2.02

 

Loans and Borrowings

     18   

SECTION 2.03

 

Requests for Borrowings

     18   

SECTION 2.04

 

[Reserved]

     19   

SECTION 2.05

 

[Reserved]

     19   

SECTION 2.06

 

Funding of Borrowings

     19   

SECTION 2.07

 

[Reserved].

     19   

SECTION 2.08

 

Termination, Reduction and Incremental Facilities

     19   

SECTION 2.09

 

Repayment of Loans: Evidence of Debt

     21   

SECTION 2.10

 

Prepayment of Loans

     22   

SECTION 2.11

 

Fees

     24   

SECTION 2.12

 

Interest

     24   

SECTION 2.13

 

[Reserved]

     25   

SECTION 2.14

 

Increased Costs

     25   

SECTION 2.15

 

Break Funding Payments

     26   

SECTION 2.16

 

Taxes

     26   

SECTION 2.17

 

Payments Generally: Pro Rata Treatment: Sharing of Set-Offs

     29   

SECTION 2.18

 

Mitigation Obligations: Replacement of Lenders

     30   

SECTION 2.19

 

Defaulting Lenders

     31   

SECTION 2.20

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     32   

ARTICLE III REPRESENTATIONS AND WARRANTIES

     32   

SECTION 3.01

 

Organization: Powers

     32   

 

i



--------------------------------------------------------------------------------

SECTION 3.02

 

Authorization; Enforceability

     32   

SECTION 3.03

 

Governmental Approvals; No Conflicts

     33   

SECTION 3.04

 

Financial Condition; No Material Adverse Change

     33   

SECTION 3.05

 

Properties

     34   

SECTION 3.06

 

Litigation and Environmental Matters

     34   

SECTION 3.07

 

Compliance with Laws and Agreements

     34   

SECTION 3.08

 

Investment Company Status

     34   

SECTION 3.09

 

Taxes

     34   

SECTION 3.10

 

ERISA

     35   

SECTION 3.11

 

Disclosure

     35   

SECTION 3.12

 

Subsidiaries

     35   

ARTICLE IV CONDITIONS

     35   

SECTION 4.01

 

Effective Date

     35   

SECTION 4.02

 

Each Extension of Credit

     36   

ARTICLE V AFFIRMATIVE COVENANTS

     37   

SECTION 5.01

 

Financial Statements and Other Information

     37   

SECTION 5.02

 

Notices of Material Events

     39   

SECTION 5.03

 

Existence

     39   

SECTION 5.04

 

Payment of Obligations

     39   

SECTION 5.05

 

Maintenance of Properties; Insurance

     39   

SECTION 5.06

 

Books and Records; Inspection Rights

     40   

SECTION 5.07

 

Compliance with Laws

     40   

SECTION 5.08

 

Use of Proceeds

     40   

SECTION 5.09

 

Certain Obligations with respect to Subsidiaries

     40   

SECTION 5.10

 

Equal and Ratable Lien

     41   

SECTION 5.11

 

Additional Guarantees and Security

     41   

ARTICLE VI NEGATIVE COVENANTS

     41   

SECTION 6.01

 

Indebtedness

     41   

SECTION 6.02

 

Liens

     43   

SECTION 6.03

 

Fundamental Changes

     44   

SECTION 6.04

 

Transactions with Affiliates

     45   

SECTION 6.05

 

Financial Covenants

     45   

SECTION 6.06

 

Restricted Payments

     46   

SECTION 6.07

 

Intercompany Indebtedness

     47   

 

ii



--------------------------------------------------------------------------------

ARTICLE VII EVENTS OF DEFAULT

     47   

ARTICLE VIII THE ADMINISTRATIVE AGENT

     49   

ARTICLE IX MISCELLANEOUS

     51   

SECTION 9.01

 

Notices

     51   

SECTION 9.02

 

Waivers: Amendments

     52   

SECTION 9.03

 

Expenses: Indemnity: Damage Waiver

     54   

SECTION 9.04

 

Successors and Assigns

     55   

SECTION 9.05

 

Survival

     58   

SECTION 9.06

 

Counterparts; Integration; Effectiveness

     58   

SECTION 9.07

 

Severability

     58   

SECTION 9.08

 

Right of Setoff

     59   

SECTION 9.09

 

Governing Law: Jurisdiction; Consent to Service of Process

     59   

SECTION 9.10

 

WAIVER OF JURY TRIAL

     59   

SECTION 9.11

 

Headings

     60   

SECTION 9.12

 

Confidentiality

     60   

SECTION 9.13

 

USA PATRIOT Act

     60   

SECTION 9.14

 

Guarantee

     61   

SECTION 9.15

 

Original Issue Discount Legend

     65   

 

SCHEDULES:

Schedule 2.01

  —   

Commitments

Schedule 3.06

  —   

Disclosed Matters

Schedule 3.12

  —   

Subsidiaries

Schedule 6.01

  —   

Existing Indebtedness

Schedule 6.02

  —   

Existing Liens

 

EXHIBITS:

Exhibit A

  —  

Form of Assignment and Assumption

Exhibit B

  —  

Form of Joinder Agreement

Exhibit C

  —  

Form of Subordination Agreement

Exhibit D

  —  

Form of Foreign Lender Exemption Statement

Exhibit E

  —  

Form of Borrowing Request

Exhibit F

  —  

Form of Certificate pursuant to Section 5.01(b)

Exhibit G

  —  

Form of Certificate pursuant to Section 5.01(c)

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of April 28. 2016 among SPRINT COMMUNICATIONS, INC.
(the “Borrower”), the LENDERS party hereto and MIZUHO BANK, LTD., as
Administrative Agent.

The Borrower has requested that the Lenders extend credit to them in an
aggregate amount up to but not exceeding $2,000,000,000 (which amount may,
subject to terms and conditions hereunder, be increased pursuant to Incremental
Facilities (as defined below)) to provide funds for general corporate purposes
of the Borrower and its Subsidiaries. The Lenders are willing to extend such
credit upon the terms and conditions of this Agreement and, accordingly, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“Accession Agreement” means an Accession Agreement substantially in the form of
Exhibit A to the Subordination Agreement.

“Acquired Entity” has the meaning assigned to such term in Section 5.09(a).

“Account” means an “account” (as such term is defined in Article 9 of the
Uniform Commercial Code as in effect from time to time in the State of New
York).

“Administrative Agent” means Mizuho Bank Ltd., in its capacity as Administrative
Agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Applicable Percentage” means with respect to any Lender in respect of any
indemnity claim under Section 9.03(c) arising out of an action or omission of
the Administrative Agent under this Agreement, the percentage of the total
Commitments hereunder represented by the aggregate amount of such Lender’s
Commitment. If the Commitments hereunder have terminated or expired, the
Applicable Percentages shall be determined based upon the percentage of the
total Loans represented by the aggregate amount of such Lender’s Loans
hereunder. For purposes of Section 2.19, when a Defaulting Lender shall exist,
“Applicable Percentage” shall mean the percentage of the total Commitments
(disregarding any Defaulting Lender’s Commitment) represented by such Lender’s
Commitment.

“Applicable Rate” means (a) in the case of any Loan, 4.00% per annum; provided
that from and after December 29, 2016 (inclusive), 5.00 % per annum and from and
after March 29, 2017 (inclusive) 7.00 % per annum, and (b) in the case of the
commitment fee payable under Section 2.11(a), 2.00% per annum.

 

1



--------------------------------------------------------------------------------

“Approved Fund” means, with respect to any Lender that is a fund that invests in
commercial loans, any other fund that invests in commercial loans and is managed
or advised by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.

“Arranger” means Mizuho Bank, Ltd.

“Asset Sale” means any Disposition of any property or assets by the Borrower or
any of its Subsidiaries to any other Person that is not the Borrower or a
Subsidiary after the Effective Date; provided that “Asset Sale” shall not
include (i) any Disposition (or series of related Dispositions) of assets having
a fair market value of less than $20,000,000, (ii) Dispositions in connection
with Sale and Leaseback Transactions, (iii) Dispositions in connection with
Permitted Securitizations, (iv) Dispositions of used, obsolete, worn-out or
surplus assets or inventory in the ordinary course of business, (v) Dispositions
of cash and cash equivalents, (vi) the sale or discounting of overdue Accounts
in the ordinary course of business, (vii) licenses or sublicenses of
Intellectual Property in the ordinary course of business or to settle pending or
threatened litigation so long as such licenses or sublicenses of Intellectual
Property could not reasonably be expected to result in a Material Adverse Effect
and (viii) leases and sub-leases of real property so long as such leases or
sub-leases of real property could not reasonably be expected to result in a
Material Adverse Effect.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Assuming Lender” has the meaning assigned to such term in Section 2.08(d)(i).

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of (a) the date falling one week prior to the 18 month
anniversary of the Effective Date and (b) the date on which all Commitments have
been reduced to zero.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Lender or Parent of a Lender, such
Lender or Parent (as the case may be) becomes the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian, appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment, provided that
a Bankruptcy Event shall not result solely by virtue of the ownership, or the
acquisition of any ownership interest in such Lender or Parent of such Lender by
a Governmental Authority or instrumentality thereof, provided, further, that
such ownership or interest by a Governmental Authority does not result in or
provide such Lender or Parent with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Government Authority to reject,
repudiate, disavow or disaffirm any contracts or agreements made by such Lender
or Parent.

 

2



--------------------------------------------------------------------------------

“Base Rate” means the LIBOR.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act. The terms “Beneficially Owns” shall have a
corresponding meaning.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

“Borrowing” means any Loan made or to be made under this Agreement.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 and substantially in the form as attached as
Exhibit E hereto.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, London or Tokyo are authorized or
required by law to remain closed.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Change of Control” means the occurrence of any of the following: (a) the direct
or indirect sale, transfer, conveyance or other disposition (other than by way
of merger or consolidation), in one or a series of related transactions, of all
or substantially all of the Borrower and its Subsidiaries’ properties or assets,
taken as a whole, to any “person” (as that term is used in Section 13(d)(3) of
the Exchange Act) other than one or more Permitted Holders; (b) the adoption of
a plan relating to the Borrower’s liquidation or dissolution; or (c) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act) other than one or more Permitted Holders becomes the Beneficial
Owner, directly or indirectly, of more than 50% of the voting power of the
Borrower’s Voting Securities; provided that a transaction in which the Borrower
becomes a Subsidiary of another person shall not constitute a Change of Control
if (a) the Borrower’s stockholders immediately prior to such transaction
Beneficially Own, directly or indirectly through one or more intermediaries, 50%
or more of the voting power of the outstanding Voting Securities of such other
Person of whom the Borrower is a Subsidiary immediately following such
transaction and (b) immediately following such transaction no person (as defined
above) other than such other person, Beneficially Owns, directly or indirectly,
more than 50% of the voting power of the Borrower’s Voting Securities.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.14(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided that (i) all requests, rules, guidelines,
requirements and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or by United States or foreign regulatory authorities, in
each case pursuant to Basel III, and (ii) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements and
directives thereunder or issued in connection therewith or in implementation
thereof, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted, issued or implemented.

 

3



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitments” means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder, as such commitment may be (a) reduced from time to time
pursuant to Sections 2.08 and 2.10 and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 9.04. The
amount of each Lender’s Commitment as of the Effective Date is set forth on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Commitment, as applicable. The aggregate amount of the
Commitments as of the Effective Date is $2,000,000,000. For the avoidance of
doubt, the Commitments of each Lender shall be reduced by the amount of its
participation in the Loans made pursuant hereto. Commitments so reduced shall
not be reinstated upon the repayment or prepayment of such Loans.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Party” means the Administrative Agent or any other Lender.

“Current Net Cash Proceeds” has the meaning assigned to such term in sub-clause
(y) of Section 2.10(b)(ii).

“Declining Lender” has the meaning assigned to such term in Section 2.18(c).

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that has (a) failed, on the date required
to be funded or paid, to (i) fund any portion of its Loans or (ii) pay over to
any Credit Party any other amount required to be paid by it hereunder, unless,
in the case of clause (i) above, such Lender notifies the Administrative Agent
in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
with supporting facts) has not been satisfied, or, in the case of clause (ii),
such amount is the subject of a good faith dispute; (b) notified the Borrower or
any Credit Party in writing, or has made a public statement, to the effect that
it does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement states that such
position is based on such Lender’s good faith determination that a condition
precedent to funding a loan under this Agreement cannot be met) or generally
under other agreements in which it commits to extend credit, (c) failed, within
three Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender in
the jurisdiction of such Lender’s lending office that it will comply with its
obligations to fund prospective Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification, or (d) become the subject of
a Bankruptcy Event or of a Bail-In Action.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

 

4



--------------------------------------------------------------------------------

“Disposition” means, with respect to any property or assets, any sale, lease,
sale and leaseback, assignment, conveyance, transfer or disposition thereof.

“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EBITDA” means, for any period, net income (or net loss) of the Borrower and its
Subsidiaries (before discontinued operations for such period and exclusive of,
without duplication, (x) the income or loss resulting from extraordinary or
non-recurring items, (y) the income or loss of any Person accounted for on the
equity method and (z) non-cash, one-time charges) plus, without duplication and
to the extent already deducted (and not added back) in determining net income
(or net loss), the sum of (a) interest expense, (b) income tax expense,
(c) depreciation expense, (d) amortization expense and (e) cash severance
charges, in each case in accordance with GAAP for such period.

“EDC Credit Agreement” means the Amended and Restated Credit Agreement dated as
of May 21, 2010 between the Borrower, as borrower, and Export Development
Canada, as lender, as amended to the date hereof, as the same may be further
amended, supplemented or modified hereafter, or replaced or refinanced.

“EDC Indebtedness” means the Indebtedness of the Borrower under the EDC Credit
Agreement.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions or binding agreements issued,
promulgated or entered into by any Governmental Authority, concerning the
environment, preservation or reclamation of natural resources, the management,
release or threatened release of any Hazardous Material or to health and safety
matters with respect to any Hazardous Material, including FCC rules concerning
human exposure to RF Emissions.

“Environmental Liability” means, for any Person, any liability, contingent or
otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of such Person resulting from or
based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials or RF Emissions, (c) exposure to any Hazardous Materials or RF
Emissions, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other binding arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

5



--------------------------------------------------------------------------------

“Equity Interests” means shares of capital stock (whether common or preferred),
partnership interests, membership interests in a limited liability company
(whether common or preferred), beneficial interests in a trust or other equity
ownership interests in a Person, and any warrants, options or other rights
entitling the holder thereof to purchase or acquire any such equity interest.

“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including
any shareholders’ or voting trust agreements) for the issuance, sale,
registration or voting of, or securities convertible into, any additional shares
of capital stock of any class, or partnership or other ownership interests of
any type in, such Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(m) of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period referred to in Section 4043(a) is
waived), (b) any failure by any Plan to satisfy the minimum funding standards
(within the meaning of Sections 412 or 430 of the Code or Section 302 of ERISA)
applicable to such Plan, whether or not waived, (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, (d) the
incurrence by any Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan, (e) the receipt
by any Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan under Section 4042 of ERISA, (f) the incurrence
by any Borrower or any of its ERISA Affiliates of any liability with respect to
the withdrawal or partial withdrawal from any Plan or Multiemployer Plan, or
(g) the receipt by any Borrower or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from any Borrower or any ERISA Affiliate of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent within the meaning
of Section 4245 of ERISA, or is in reorganization within the meaning of
Section 4241 of ERISA, or in endangered or critical status (within the meaning
of Section 432 of the Code or Section 305 or Title IV of ERISA).

“Event of Default” has the meaning assigned to such term in Article VII.

“Excess Disposition Proceeds” has the meaning assigned to such term in
sub-clause (y) of Section 2.10(b)(ii).

“Excess Funding Guarantor” has the meaning assigned to such term in
Section 9.14(f).

“Excess Guarantor Payment” has the meaning assigned to such term in
Section 9.14(f).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

6



--------------------------------------------------------------------------------

“Excluded Subsidiary” means any Subsidiary of the Borrower (other than an
Obligor), as to which no holder or holders of any Indebtedness of any of the
Obligors (other than Indebtedness hereunder) shall have the right (upon notice,
lapse of time or both), which right shall not have been waived, to declare a
default in respect of such Indebtedness of such Obligor, or to cause the payment
thereof to be accelerated or payable prior to its final scheduled maturity, by
reason of the occurrence of a default with respect to any Indebtedness of such
Subsidiary.

“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor, any
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Subsidiary Guarantor of, or the grant by such Subsidiary Guarantor of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof). If a Swap Obligation arises under a
master agreement governing more than one Swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to Swaps for which
such Guarantee or security interest is or becomes illegal.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Obligor hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which any Obligor is
located, (c) in the case of a Foreign Lender (other than an assignee pursuant to
a request by the Borrower under Section 2.18(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office),
except to the extent that such Foreign Lender’s assignor (if any) was entitled,
at the time of such assignment or designation, to receive additional amounts
from any Obligor with respect to such withholding tax pursuant to
Section 2.16(a), (d) any withholding tax that is attributable to a recipient’s
failure or inability to comply with Section 2.16(f) and (e) any United States
federal withholding taxes imposed pursuant to FATCA.

“Existing RCF Agreement” means the Credit Agreement dated as of February 28,
2013 between the Borrower (f.k.a. Sprit Nextel Corporation), as borrower,
JPMorgan Chase Bank, N.A., as administrative agent and the other lenders and
agents parties thereto, as amended to the date hereof, as the same may be
further amended, supplemented or modified hereafter, or replaced or refinanced.

“Existing RCF Indebtedness” means the Indebtedness of the Borrower under the
Existing RCF Agreement.

“Existing WiMax Indebtedness” means the Indebtedness of the WiMax Joint Venture
Entities outstanding from time to time.

“FATCA” means Section 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Section of the Code
and any fiscal or regulatory legislation or rules adopted pursuant to such
intergovernmental agreement.

“FCC” means the Federal Communications Commission or any United States
Governmental Authority substituted therefor.

 

7



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means, with respect to the Borrower, the chief financial
officer, principal accounting officer, treasurer, assistant treasurer,
controller or assistant controller of the Borrower.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than any state of the United States of America or the
District of Columbia.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
primarily for the purpose of assuring the owner of such Indebtedness of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided, that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business.

“Guaranteed Parties” means, collectively, the Lenders (including as a
counterparty (either such Lender or an Affiliate thereof) to any Hedging
Agreement with any Obligor) and the Administrative Agent.

“Guarantors” means each Subsidiary Guarantor and the New Parent Guarantor.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

8



--------------------------------------------------------------------------------

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Incremental Agreement” means an agreement, in form and substance satisfactory
to the Borrower and the Administrative Agent, pursuant to which an Assuming
Lender or Increasing Lender undertakes, effective as of the applicable
Incremental Date, to provide a Commitment (or an increase to an existing
Commitment, in the case of an Increasing Lender), as applicable, duly executed
by such Assuming Lender or Increasing Lender, as applicable, and the Borrower
and approved by the Administrative Agent and the Lenders in accordance with
Section 2.08.

“Incremental Date” has the meaning assigned to such term in Section 2.08(d)(i)
of this Agreement.

“Incremental Facilities” has the meaning assigned to such term in
Section 2.08(d)(i) of this Agreement.

“Increasing Lender” has the meaning assigned to such term in Section 2.08(d)(i).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money (whether by loan, the issuance and sale of debt
securities or the sale of property to another Person subject to an understanding
or agreement, contingent or otherwise, to repurchase such property from such
Person), (b) all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (d) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding accounts payable
incurred in the ordinary course of business), (e) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (f) all Guarantees by such Person of Indebtedness of others,
(g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, and (i) all obligations, contingent
or otherwise, of such Person in respect of bankers’ acceptances, provided that,
to the extent outstanding on the Effective Date and identified in Schedule 6.01,
all amounts paid or received by the Borrower and its Subsidiaries pursuant to a
Tower Transaction, whether in the form of sale proceeds, capital lease payments,
maintenance charges, prepaid rent or otherwise (and however characterized on the
consolidated balance sheet of the Borrower) shall not constitute Indebtedness.
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means all Taxes, including any interest, additions to tax or
penalties applicable hereto, other than (a) Excluded Taxes and Other Taxes and
(b) amounts constituting penalties or interest imposed with respect to Excluded
Taxes or Other Taxes.

“Intellectual Property” has the meaning assigned to such term in
Section 3.05(b).

“Intercompany Indebtedness” means Indebtedness of the Borrower owing to any of
its Subsidiaries and of any Subsidiary owing to the Borrower or any other
Subsidiary.

“Interest Payment Date” means the last day of each Interest Period.

 

9



--------------------------------------------------------------------------------

“Interest Period” means with respect to any Borrowing, (a) initially, the period
commencing on the date of such Borrowing and ending on the 29th day of the
earliest March, June, September or December thereafter and (b) subsequently, the
period commencing the last day of the preceding Interest Period and ending on
the 29th day of the month falling three months thereafter; provided, that if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the immediately preceding Business Day.
Notwithstanding the foregoing if any Interest Period for any Borrowing would
otherwise end after the Maturity Date, such Interest Period shall end on the
Maturity Date.

“Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit B by an entity that, pursuant to Section 5.09, is required to become a
“Subsidiary Guarantor” under this Agreement.

“Lenders” means (a) the Persons listed on Schedule 2.01, (b) any Person that
shall have become a party hereto as an “Assuming Lender” hereunder with a
commitment to make Incremental Loans hereunder pursuant to Section 2.08(d) and
(c) any other Person that shall have become a party hereto pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.

“LIBOR” means, for any Interest Period, the Screen Rate at approximately 11:00
a.m., London time, two London Business Days prior to the commencement of such
Interest Period. For Interest Periods shorter than three months, “LIBOR” shall
be the rate (rounded to the same number of decimal places as the two relevant
Screen Rates) which results from interpolating on a linear basis between (a) the
Screen Rate for the longest period (for which a Screen Rate is available) which
is shorter than the relevant Interest Period and (b) the Screen Rate for the
shortest period (for which a Screen Rate is available) which is longer than the
relevant Interest Period, in each case as determined at approximately 11:00
a.m., London time, two London Business Days prior to the commencement of such
Interest Period. In the event that such rate is not available at such time for
any reason, then “LIBOR” for such Interest Period shall be the rate reasonably
determined by the Administrative Agent. If the rate determined above in each
case is less than zero, LIBOR shall be deemed to be zero.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Loan Documents” means, collectively, this Agreement, any fee letter in relation
thereto, the Subordination Agreement, any Joinder Agreement, any Accession
Agreement, and any amendment, waiver, supplement or other modification to any of
the foregoing.

“Loan Party” means the Borrower and the Guarantors.

“Loans” means any loans made by the Lenders to the Borrower pursuant to this
Agreement, or the principal amount outstanding for the time being of such loans.
For the avoidance of doubt, Loans shall include Incremental Loans.

“London Business Day” means any day that is not a Saturday, Sunday or other day
on which commercial banks in London are authorized or required by law to remain
closed.

 

10



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, property or condition (financial or otherwise) of the
Borrower and its Subsidiaries, taken as a whole, (b) the ability of the Borrower
to perform any of its obligations under this Agreement or the other Loan
Documents or (c) the rights of or benefits available to the Lenders under this
Agreement and the other Loan Documents.

“Material Indebtedness” means (a) the Existing RCF Indebtedness, (b) the EDC
Indebtedness and (c) Indebtedness (other than the Loans) or obligations in
respect of one or more Hedging Agreements, of the Borrower (or of any Subsidiary
of the Borrower, other than an Excluded Subsidiary) in an aggregate principal
amount exceeding $225,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of any Person in respect
of any Hedging Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that such Person would be required to
pay if such Hedging Agreement were terminated at such time.

“Maturity Date” means the 18 month anniversary of the Effective Date, provided,
however, if such date is not a Business Day, the Maturity Date shall be the
immediately preceding Business Day.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Cash Proceeds” means, with respect to any Asset Sale or any Recovery Event,
the proceeds thereof (other than proceeds received by a Non-Guarantor Subsidiary
that is prohibited from transferring such proceeds to an Obligor pursuant to
restrictions imposed by (i) any applicable law or (ii) the terms of any
agreement to which such Person is a party on the Effective Date or, if such
Person is an Acquired Entity, on the date on which such Person becomes a
Subsidiary) in the form of cash and cash equivalents (including any such
proceeds received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when received), net of attorneys’ fees, accountants’ fees,
investment banking fees, amounts required to be applied to the repayment of
Indebtedness secured by a Lien expressly permitted hereunder on any asset that
is the subject of such Asset Sale or Recovery Event and other fees and expenses
incurred in connection therewith and net of taxes paid or reasonably estimated
to be payable as a result thereof (after taking into account any available tax
credits or deductions and any tax sharing arrangements).

“Net Cash Proceeds Statement” has the meaning assigned to such term in
sub-clause (y) of Section 2.10(b)(ii).

“New Parent Guarantor” means Sprint Corporation, a Delaware corporation, the
direct parent of the Borrower.

“Non-Guarantor Subsidiary” means any Subsidiary of the Borrower that is not a
Subsidiary Guarantor.

“Obligations” means, collectively, (i) the principal of and interest on the
Loans and all fees, indemnification payments and other amounts whatsoever,
whether direct or indirect, absolute or contingent, now or hereafter from time
to time owing to any Guaranteed Party by the Borrower under this Agreement and
any other Loan Document and from time to time owing to any Guaranteed Party by
any Loan Party under any of the Loan Documents, and all other obligations of the
Loan Parties under the Loan Documents (including the obligations of the
Guarantors under Section 9.14) and (ii) at the election of the Obligor
Representative, all obligations of the Obligors to any Guaranteed Party (or any
Affiliate thereof) under any Hedging Agreement entered into in the ordinary
course of business and not for

 

11



--------------------------------------------------------------------------------

speculative purposes (excluding, with respect to any Guarantor at any time, any
Excluded Swap Obligations with respect to such Guarantor at such time), in each
case including all interest and expenses accrued or incurred subsequent to the
commencement of any bankruptcy or insolvency proceedings with respect to any
Loan Party, whether or not such interest or expenses are allowed as a claim in
such proceeding.

“Obligor Representative” means the Borrower, in its capacity as Obligor
Representative pursuant to Section 1.05.

“Obligors” means, collectively, the Borrower and the Subsidiary Guarantors,
provided, however, solely for the purposes of Sections 1.05, 2.12(d), 2.16,
2.17, 2.18, and Sections 9.03(d), 9.04(e)(i), 9.05, 9.08, 9.09(b), 9.13 and 9.14
of this Agreement (and the definitions of “Excluded Taxes”, “Guaranteed Parties”
and “Transactions”), the term “Obligors” shall include the New Parent Guarantor.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and the other Loan Documents,
including any interest, additions to tax or penalties applicable hereto,
provided that there shall be excluded from “Other Taxes” all Excluded Taxes.

“Parent” means, with respect to any Lender, the Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning assigned to such term in Section 9.04(e)(i).

“Participant Register” has the meaning assigned to such term in
Section 9.04(e)(i).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes, assessments and governmental charges or
levies that are not yet due or are being contested in compliance with
Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, landlord’s, lessor’s, materialmen’s,
repairmen’s and other Liens imposed by law, arising in the ordinary course of
business that (i) secure obligations that are not overdue by more than 60 days
or (ii) are being contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations or to secure public or statutory obligations;

(d) pledges and deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

(e) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower and its Subsidiaries;

 

12



--------------------------------------------------------------------------------

(f) subleases of property with respect to which the Borrower or its Subsidiary
is the primary lessee, to the extent such subleases arise in the ordinary course
of business and do not interfere in any material respect with the business of
the Borrower and its Subsidiaries (taken as a whole);

(g) licenses and sublicenses of Intellectual Property, to the extent such
licenses and sublicenses either exist as of the Effective Date or thereafter
arise in the ordinary course of business and are consistent in all material
respects with prior practice; and

(h) precautionary Uniform Commercial Code filings made with respect to equipment
or vehicles leased to the Borrower in the ordinary course of business under
operating leases (i.e. leases not giving rise to Capital Lease Obligations);

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Holder” means SOFTBANK GROUP CORP., a Japanese kabushiki kaisha, and
its Affiliates, successors and assigns.

“Permitted Securitization” means any transaction or series of transactions that
may be entered into by the Borrower or any of its Subsidiaries pursuant to which
such Person may sell or convey Accounts to any Receivables Entity, provided that
(i) there shall be no recourse under any such securitization to the Borrower or
any of its Subsidiaries other than pursuant to Standard Securitization
Undertakings and (ii) no Default shall have occurred and be continuing either
immediately before or after giving effect to such securitization.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pro Rata Guarantor Share” has the meaning assigned to such term in
Section 9.14(f).

“Projections” has the meaning assigned to such term in Section 5.01(d).

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that, at the time the relevant Guarantee or grant of the relevant
security interest becomes effective with respect to such Swap Obligation, has
total assets exceeding $10,000,000 or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” with respect to such Swap Obligation at such
time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

“Receivables Entity” means a special purpose Person that engages in no
activities other than in connection with the financing of Accounts pursuant to a
Permitted Securitization.

 

13



--------------------------------------------------------------------------------

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding arising after the
Effective Date relating to any asset of the Borrower or any of its Subsidiaries;
provided that “Recovery Event” shall not include (i) the proceeds of business
interruption insurance and (ii) any Recovery Event (or series of related
Recovery Events) with respect to assets having a fair market value of less than
$20,000,000.

“Register” has the meaning assigned to such term in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Relevant Indebtedness” means, as of any date of determination, the aggregate
principal amount as of such date of (i) Commitments then in effect, (ii) the
outstanding principal balance of any Loans, (iii) Indebtedness outstanding under
the EDC Credit Agreement, (iv) all Existing RCF Indebtedness (assuming all
relevant commitments to lend thereunder are fully drawn), (v) the Existing WiMax
Indebtedness then outstanding and (vi) any other Indebtedness (assuming all
relevant commitments to lend are fully drawn) incurred after the Effective Date
pursuant to Section 6.01(p) then outstanding.

“Required Lenders” means Lenders having outstanding Loans (if any) and unused
Commitments representing more than 50% of the sum of the total Loans and unused
Commitments at such time.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of the
Borrower or any of its Subsidiaries, or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests or any option, warrant or other right to acquire
any such Equity Interests.

“Revolving Facility Lender” means a Lender under the Existing RCF Agreement.

“RF Emissions” means radio frequency emissions governed by FCC rules.

“Sale and Leaseback Transaction” means any transaction or arrangement by the
Borrower or any of its Subsidiaries, directly or indirectly, with any Person
whereby such Borrower or such Subsidiary shall sell or transfer any property,
real or personal, used or useful in the business of the Borrower or any
Subsidiary thereof, whether now owned or hereafter acquired, and thereafter the
Borrower or any Subsidiary thereof rents or leases such property or other
property intended to be used for substantially the same purpose or purposes as
the property being sold or transferred.

“SCC” means Sprint Capital Corporation.

“Screen Rate” means the rate appearing on the LIBOR01 Page published by Reuters
(or on any successor or substitute page, or service providing quotations of
interest rates applicable to dollar deposits in the London interbank market
comparable to those currently provided on such page, as determined by the
Administrative Agent from time to time), as the rate for U.S. dollar deposits
with a maturity comparable to such Interest Period.

 

14



--------------------------------------------------------------------------------

“Significant Subsidiary” means (a) any Subsidiary that has consolidated assets
or revenues greater than or equal to 5% of the total consolidated assets or
revenues of the Borrower and its Subsidiaries determined as of the end of (or,
with respect to such revenues, for the period of four fiscal quarters ending
with) the fiscal quarter or fiscal year most recently ended for which financial
statements are available and (b) each Subsidiary that directly or indirectly
owns or controls any other Significant Subsidiary.

“Special Counsel” means Baker & McKenzie, in its capacity as special counsel to
the Administrative Agent and the Arrangers.

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any of its
Subsidiaries in connection with any Permitted Securitization that are customary
in non-recourse securitization transactions of comparable receivables.

“Subordinated Indebtedness” means Indebtedness of the Borrower or any of its
Subsidiaries that is subordinated in whole or in part to the Obligations.

“Subordination Agreement” means the Subordination Agreement, dated as of the
date hereof, among the Borrower and each of its Subsidiaries from time to time
substantially in the form of Exhibit C.

“Subordination Terms” has the meaning assigned to such term in the Subordination
Agreement.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the ordinary voting power or, in the case of a partnership, more than 50% of
the general partnership interests are, as of such date, owned, controlled or
held, or (b) that is, as of such date, otherwise Controlled, by the parent or
one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent. It is understood that unless otherwise noted herein,
each reference to “Subsidiary” shall be a reference to a Subsidiary of the
Borrower.

“Subsidiary Guarantor” means each Person identified under the caption
“SUBSIDIARY GUARANTORS” on the signature pages hereto and each Person that
becomes a “Subsidiary Guarantor” after the Effective Date pursuant to
Section 5.09 but excluding any Person that is released from its guarantee
obligations pursuant to Section 9.02 from the date of such release.

“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any Swap.

“Take-Out Financing” means the financing transaction contemplated by the
Borrower which has been identified to the Administrative Agent and the Lenders
prior to the Effective Date.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

15



--------------------------------------------------------------------------------

“Total Indebtedness” means, as of any day, the aggregate principal face amount
of Indebtedness of the Borrower and its Subsidiaries, determined on a
consolidated basis without duplication in accordance with GAAP.

“Total Indebtedness Ratio” means, as of the last day of any fiscal quarter, the
ratio of (a) Total Indebtedness to (b) EBITDA for the period of four quarters
ending on such day.

“Total Interest Coverage Ratio” means, as of the last day of any fiscal quarter,
the ratio of (a) EBITDA for the period of four quarters ending on such day to
(b) Total Interest Expense for such four-quarter period.

“Total Interest Expense” means, for any period, interest expense of the Borrower
and its Subsidiaries with respect to all outstanding Indebtedness of the
Borrower and its Subsidiaries as determined on a consolidated basis in
accordance with GAAP, minus interest income received by the Borrower or any
Subsidiary in such period.

“Tower Transaction” means a sale, lease or other disposition or transfer of
wireless telecommunications towers and the real property and other assets
associated with such towers, and the leasing by the Borrower or any of its
Subsidiaries of space on such towers.

“Transactions” means, with respect to the Obligors, the execution, delivery and
performance by the each Obligor of the Loan Documents to which it is a party,
and, with respect to the Borrower, the borrowing of Loans and the use of the
proceeds thereof.

“U.S. dollars” or “$” refers to lawful money of the United States of America.

“Voting Securities” of any Person means the stock or other ownership or equity
interests, of whatever class or classes, the holders of which ordinarily have
the power to vote for the election of the members of the board of directors,
managers, trustees or other voting members of the governing body of such Person
(other than stock or other ownership or equity interests having such power only
by reason of the happening of a contingency).

“WiMax Agreement” means the Equityholders’ Agreement, dated November 28, 2008,
among Clearwire Corporation, Sprint HoldCo, LLC, Eagle River Holdings, LLC,
Intel Capital Wireless Investment Corporation 2009A, Intel Capital Wireless
Investment Corporation 2008B, Intel Capital Wireless Investment Corporation
2008C, Intel Capital Corporation, Intel Capital (Cayman) Corporation,
Middlefield Ventures, Inc., Comcast Wireless Investment I, Inc., Comcast
Wireless Investment II, Inc., Comcast Wireless Investment III, Inc., Comcast
Wireless Investment IV, Inc., Comcast Wireless Investment V, Inc., Google Inc.,
TWC Wireless Holdings I LLC, TWC Wireless Holdings II LLC, TWC Wireless Holdings
III LLC, BHN Spectrum Investments, LLC.

“WiMax Joint Venture Entities” means each of Clearwire Corporation, Clearwire
Communications LLC and any of their respective subsidiaries.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country.

 

16



--------------------------------------------------------------------------------

SECTION 1.02 [Reserved].

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof’ and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04 Accounting Terms: GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Statement of Financial Accounting Standards 159 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of the Borrower or any Subsidiary at “fair value”, as
defined therein.

SECTION 1.05 Appointment of the Borrower as Obligor Representative. For purposes
of this Agreement and the other Loan Documents, each Obligor (i) authorizes the
Borrower to make such requests, give such notices or furnish such certificates
to the Administrative Agent or any Lender as may be required or permitted by
this Agreement and any other Loan Document for the benefit of such Obligor and
(ii) authorizes the Administrative Agent and each Lender to treat such requests,
notices, certificates or consents given or made by the Borrower to have been
made, given or furnished by the applicable Obligor for purposes of this
Agreement and any other Loan Document. The Administrative Agent and each Lender
shall be entitled to rely on each such request, notice, certificate or consent
made, given or furnished by the Obligor Representative pursuant to the
provisions of this Agreement or any other Loan Document as being made or
furnished on behalf of, and with the effect of irrevocably binding, such
Obligor. Each warranty, covenant, agreement and undertaking made on its behalf
by the Obligor Representative shall be deemed for all purposes to have been made
by each Obligor and shall be binding upon and enforceable against each Obligor
to the same extent as if the same had been made directly by each Obligor.

SECTION 1.06 Treatment of Hedging Agreements. For purposes hereof, it is
understood that any obligations of the Borrower to a Person arising under a
Hedging Agreement entered

 

17



--------------------------------------------------------------------------------

into at the time such Person (or an Affiliate thereof) is a “Lender” party to
this Agreement shall nevertheless continue to constitute Obligations for
purposes hereof (but only to the extent designated as “Obligations” by the
Obligor Representative pursuant to the definition of such term), notwithstanding
that such Person (or its Affiliate) may have assigned all of its Loans and other
interests in this Agreement and, therefore, at the time a claim is to be made in
respect of such obligations, such Person (or its Affiliate) is no longer a
“Lender” party to this Agreement, provided that neither such Person nor any such
Affiliate shall be entitled to the benefits of this Agreement (and such
obligations shall not be Obligations hereunder) unless, at or prior to the time
it ceased to be a Lender hereunder, it shall have notified the Administrative
Agent in writing of the existence of such agreement.

ARTICLE II

THE CREDITS

SECTION 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Loans to the Borrower from time to time during the
Availability Period in an aggregate principal amount that will not result in
such Lender’s Loans exceeding such Lender’s Commitment. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow and prepay, but may not reborrow, Loans. Notwithstanding any other
provision of this Agreement, no more than one Borrowing may be made in the same
month.

SECTION 2.02 Loans and Borrowings.

(a) Obligation of Lenders. Each Loan shall be made ratably in accordance with
the Lenders’ respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

(b) [Reserved].

(c) Minimum Amounts. Each Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $10,000,000; provided that any
Borrowing of Loans may be in an aggregate amount that is equal to the entire
unused balance of the total Commitments.

SECTION 2.03 Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by providing a Borrowing Request
via facsimile or e-mail not later than 11:00 a.m., Tokyo time, four Business
Days before the date of the proposed Borrowing . Each such Borrowing Request
shall be irrevocable and shall be in a form approved by the Administrative Agent
and signed by the Borrower. Such Borrowing Request shall specify the following
information in compliance with Section 2.02:

(i) the aggregate amount of such Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day; and

(iii) the location and number of the account to which funds are to be disbursed,
which shall comply with the requirements of Section 2.06.

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

18



--------------------------------------------------------------------------------

SECTION 2.04 [Reserved].

SECTION 2.05 [Reserved].

SECTION 2.06 Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 11:00 a.m., Tokyo time, to the account of the Administrative Agent most
recently designated by it for such purposes by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
designated by the Borrower in the applicable Borrowing Request.

(b) Presumption by Administrative Agent. Unless the Administrative Agent shall
have received notice from a Lender prior to the proposed date of any Borrowing
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) of this Section 2.06 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at the Federal Funds Effective Rate. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing.

SECTION 2.07 [Reserved].

SECTION 2.08 Termination, Reduction and Incremental Facilities.

(a) Termination of Commitments. Unless previously terminated, the Commitments
shall terminate at the close of business on the last day of the Availability
Period.

(b) Voluntary Termination or Reduction. The Borrower may at any time terminate,
or from time to time reduce, the Commitments; provided that each reduction of
the Commitments shall be in an amount that is an integral multiple of $1,000,000
and not less than $10,000,000.

(c) Notice of Termination or Reduction. The Borrower shall notify the
Administrative Agent of any election to terminate or reduce Commitments under
paragraph (b) of this Section 2.08 by not later than 11:00 a.m. Tokyo time at
least five Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section 2.08 shall be irrevocable; provided that a notice of termination
of Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.

 

19



--------------------------------------------------------------------------------

(d) Increase of Commitments.

(i) Request for Incremental Facilities. As of the Effective Date, the Borrower
has requested that the Arranger arrange for an additional amount up to
$500,000,000 in Commitments from existing Lenders or other lending entities (any
such increase in Commitments, an “Incremental Facility” and any term loans
thereunder, “Incremental Loans”), (x) by having an existing Lender (each an
“Increasing Lender”) agree to increase its then existing Commitment and/or
(y) by adding as a new Lender hereunder (each an “Assuming Lender”) any Person
which shall agree to provide a Commitment hereunder, in each case with the
consent of the Administrative Agent. For avoidance of doubt, no existing Lender
shall be required to agree to provide or participate in any Incremental
Facility. The Arranger shall use commercially reasonable efforts to notify the
Borrower via the Administrative Agent of any potential Increasing Lenders or
Assuming Lenders promptly after the identification thereof, specifying the
amount of the relevant Incremental Facility, the Assuming Lenders or Increasing
Lenders providing such Incremental Facility and the date on which such increase
is to be effective (the “Incremental Date”); provided that:

(A) the Arranger shall provide the Administrative Agent with notice not less
than 5 Business Days prior to the Incremental Date;

(B) the minimum amount of the increase in Commitments on any Incremental Date
shall be $100,000,000 (and integral multiples of $25,000,000 in excess thereof);

(C) immediately after giving effect to any Incremental Facility, the sum of the
aggregate amount of increases in the Commitments since the Effective Date shall
not exceed $500,000,000;

(D) no Default shall have occurred and be continuing on such Incremental Date or
shall result from the proposed Incremental Facility;

(E) the representations and warranties contained in this Agreement shall be true
and correct on and as of the Incremental Date as if made on and as of such date
(or, if any such representation or warranty is expressly stated to have been
made as of a specific date, as of such specific date);

(F) the Borrower shall be in pro forma compliance with the financial covenants
set forth in Section 6.05 on and as of the Incremental Date; and

(G) in the case of any Incremental Facility, the maturity date shall be the
Maturity Date, and the commitment termination date thereof shall be the last day
of the Availability Period and such Incremental Facility shall not require any
scheduled commitment reductions prior to the last day of the Availability
Period.

(ii) Effectiveness of Incremental Facilities. Each Assuming Lender, if any,
shall become a Lender hereunder as of the Incremental Date, and the Commitment
of each Increasing Lender and Assuming Lender shall be increased or effective,
if and as applicable, on the Incremental Date, provided that:

(A) the Administrative Agent shall have received on or prior to 1:00 p.m., Tokyo
time, on such Incremental Date a certificate of a Financial Officer of the
Borrower stating that each of the applicable conditions to such Incremental
Facilities set forth in this Section 2.08(d) has been satisfied; and

 

20



--------------------------------------------------------------------------------

(B) with respect to each Assuming Lender and each Increasing Lender, the
Administrative Agent shall have received, on or prior to 1:00 p.m., Tokyo time,
on such Incremental Date, an executed Incremental Agreement.

(iii) Recordation into Register. Upon its receipt of an agreement referred to in
clause (ii)(B) above executed by an Assuming Lender or Increasing Lender, as
applicable, together with the certificate referred to in clause (ii)(A) above,
the Administrative Agent shall, if such agreement has been completed, (x) accept
such agreement, (y) record the information contained therein in the Register and
(z) give prompt notice thereof to the Borrower.

(iv) Adjustments of Borrowings upon Effectiveness of Incremental Facilities. If
any Loans shall be outstanding as of the relevant Incremental Date, the existing
Lenders shall transfer Loans held by them to the Increasing Lenders and Assuming
Lenders, as applicable, in such amounts as may be necessary so that after giving
effect to such transfers, the Loans shall be held by the Lenders pro rata in
accordance with the respective original amounts of their Commitments (as
modified hereby).

SECTION 2.09 Repayment of Loans: Evidence of Debt.

(a) Loans. The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of such Lender’s Loans in full on the Maturity Date.

(b) [Reserved].

(c) [Reserved].

(d) Maintenance of Loan Accounts by Lenders. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan held by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.

(e) Maintenance of Loan Accounts by Administrative Agent. The Administrative
Agent shall maintain accounts in which it shall record (i) the amount of each
Loan outstanding hereunder and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

(f) Effect of Loan Accounts. The entries made in the accounts maintained
pursuant to paragraph (d) or (e) of this Section 2.09 (and in the Register
maintained pursuant to Section 9.04) shall be prima facie evidence of the
existence and amounts of the obligations recorded therein, provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

 

21



--------------------------------------------------------------------------------

SECTION 2.10 Prepayment of Loans.

(a) Optional Prepayment. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, subject to prior
notice in accordance with paragraph (c) of this Section 2.10. Loans may be
prepaid by the Borrower in aggregate amounts that are an integral multiple of
$1,000,000 and not less than $10,000,000.

(b) Mandatory Prepayments. The Borrower shall prepay the Loans hereunder and the
Commitments shall be subject to automatic reduction, as follows:

(i) [Reserved].

(ii) All Loans, etc. The Borrower shall prepay the Loans hereunder and the
Commitments shall be subject to automatic permanent reduction, as follows:

(w) Change in Control. Upon the occurrence of any Change of Control, unless the
Required Lenders shall elect otherwise, the Borrower shall prepay the Loans
hereunder in full plus any accrued and unpaid interest thereon, and the
Commitments hereunder shall be automatically terminated.

(x) Additional Financing. The Borrower shall prepay the Loans hereunder in an
amount equal to:

(A) 100% of the net cash proceeds of the Take-Out Financing;

(B) 100% of the net cash proceeds of any Indebtedness issued to third parties in
a public or private placement of debt securities or incurrence of Indebtedness
for borrowed money in a private or public placement, other than (i) intercompany
indebtedness, (ii) ordinary course purchase money indebtedness (including
inventory financing), letter of credit facilities, overdraft protection,
factoring arrangements, hedging and cash management or capital lease
obligations, (iii) ordinary course borrowings under the Borrower’s Existing RCF
(it being understood that any Incremental Term Loans or any increase in the
Revolving Credit Commitments (in excess of the amounts provided for in clause
(iv) below) pursuant to Section 2.08(d) of the Borrower’s Existing RCF would not
constitute ordinary course borrowings), Permitted Securitizations and other
existing financings, (iv) an amendment, amendment and restatement or increase in
commitments under the Existing RCF or the EDC Credit Agreement; provided that
after giving effect to such amendment, amendment and restatement or increase,
the aggregate commitments under each such facility shall not exceed 110% of the
respective original amounts of the commitments thereunder as at March 31, 2016,
(v) issuances of commercial paper, including asset-backed commercial paper,
(vi) bilateral working capital facilities entered into in the ordinary course
and consistent with past practice, (vii) sale and leaseback transactions with
respect to equipment, real property, towers and mobile devices (including any
contemplated network equipment transaction and any transaction with Mobile
Leasing Solutions, LLC); (viii) financings permitted under Section 6.01(h) or
6.01(o) hereof; and (ix) the financing of the acquisition of inventory permitted
pursuant to Section 6.01(f) hereof; or

(C) 100% of the net cash proceeds received from any issuance of equity
securities or equity-linked securities (in a public offering or private
placement) (including any form of preferred stock) by the New Parent Guarantor

 

22



--------------------------------------------------------------------------------

or any of its Subsidiaries, except for (i) intercompany issuances of equity and
(ii) equity securities issued pursuant to, or upon the exercise of options or
similar rights granted pursuant to, equity based incentive plans or
arrangements, employee stock purchase plans or dividend reinvestment plans,

in each case whether received by the New Parent Guarantor, the Borrower or any
of their respective Subsidiaries. The Borrower shall ensure that all amounts
required to be prepaid under this sub-clause (x) shall, by no later than 10 a.m.
New York time on the Business Day immediately following the receipt of the
proceeds therefrom, be remitted to the Administrative Agent.

(y) Asset Sales. Together with each delivery of financial statements pursuant to
Section 5.01(a) or 5.01(b), the Borrower shall deliver to the Administrative
Agent a statement (a “Net Cash Proceeds Statement”) setting forth in reasonable
detail the aggregate amount of Net Cash Proceeds received by the New Parent
Guarantor, the Borrower or any of their respective Subsidiaries during the last
fiscal quarter covered by such financial statements (the “Current Net Cash
Proceeds”). If the aggregate amount of the Current Net Cash Proceeds when taken
together with the aggregate amount of Net Cash Proceeds received in prior fiscal
quarters from and after the quarter ended March 31, 2013, as to which a
prepayment of the Indebtedness hereunder has not yet been made under this
paragraph (other than as a result of the requirement to only use 37.5% of Excess
Disposition Proceeds to make prepayments) shall exceed $500,000,000 in the
aggregate (such excess amount, the “Excess Disposition Proceeds”) then, on the
date seven Business Days after the delivery of the applicable Net Cash Proceeds
Statement (or if such Net Cash Proceeds Statement shall not be delivered in
conformity with the terms hereof, seven Business Days after the date such Net
Cash Proceeds Statement was required to be delivered), the Borrower shall apply
(a) an amount equal to 37.5% of such Excess Disposition Proceeds and (b) an
amount equal to 100% of any Excess Disposition Proceeds which remain after the
application thereof in mandatory prepayment required under any other existing
facilities (including the Existing RCF Agreement and the EDC Credit Agreement),
in each case towards the prepayment of the Loans and the reduction of the
Commitments as set forth in sub-clause (z) of this paragraph.

(z) Application. In the event any proceeds required to be applied in mandatory
prepayment pursuant to sub-clauses (x) and (y) of this paragraph remain after
the outstanding Loans have been paid in full, the outstanding Commitments of the
Lenders shall be automatically cancelled in an amount equal to such remaining
proceeds.

(c) Notification of Prepayments. The Borrower shall notify the Administrative
Agent in writing of (i) any prepayment under paragraph (a) of this Section 2.10
not later than 11:00 a.m., Tokyo time, seven Business Days before the date of
prepayment, which notice shall be irrevocable and (ii) any prepayment under
paragraph (b) of this Section 2.10 not later than 11:00 a.m., Tokyo time, seven
Business Days before the date of prepayment. Each such notice shall specify the
prepayment date and the principal amount of the Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of Commitments as contemplated by
Section 2.08, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08.

(d) Prepayments Accompanied by Interest and Break Funding Payment. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.12
(plus any amounts owing pursuant to Section 2.15). Each Lender (other than the
Administrative Agent) shall notify the Administrative Agent of the amounts
pursuant to Section 2.15 to be paid under this paragraph (d) no later than three
Business Days prior to the date of such prepayment.

 

23



--------------------------------------------------------------------------------

(e) No Redrawing or Reinstatement. Loans prepaid or Commitments utilized or
cancelled hereunder may not be redrawn or reinstated.

SECTION 2.11 Fees.

(a) Commitment Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a commitment fee, which shall accrue at the a rate
per annum equal to the Applicable Rate, on the daily average unused amount of
the Commitment of such Lender during the period from and including the Effective
Date to and including the date on which such Commitment terminates. Accrued
commitment fees shall be payable in arrears on (i) the 29th day of each March,
June, September and December (unless such day is not a Business Day, in which
case such day shall be the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such day shall be the immediately preceding Business Day) for each period from
and including the date on which the immediately preceding payment date in
relation to the commitment fee falls (or, if there is no such date, the
Effective Date) to but excluding the payment date pursuant to this paragraph and
(ii) on the date on which the Commitments terminate for the period from and
including the date on which the immediately preceding payment date in relation
to the commitment fee falls (or, if there is no such date, the Effective Date)
to and including the date on which the Commitments terminate, commencing on the
first such date to occur after the date hereof. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed.

(b) [Reserved].

(c) Agency Fees. The Borrower agrees to pay to the Administrative Agent, for its
own respective account, fees payable in the amounts and at the times separately
agreed upon in writing upon between the Borrower and the Administrative Agent.

(d) Payment of Fees. All fees payable hereunder shall be paid on the dates due,
in immediately available funds, to the Administrative Agent for distribution to
the Lenders entitled thereto. Fees paid shall not be refundable under any
circumstances, absent manifest error in the determination thereof.

SECTION 2.12 Interest.

(a) Loans. The Loans shall bear interest at a rate per annum equal to the Base
Rate plus the Applicable Rate.

(b) [Reserved].

(c) [Reserved].

(d) Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Obligors
hereunder is not paid when due, whether at stated maturity, upon acceleration,
by mandatory prepayment or otherwise, such overdue amount shall bear interest,
after as well as before judgment, at a rate per annum equal to 2.00% plus the
rate otherwise applicable to Loans as provided in Section 2.12(a) above.

 

24



--------------------------------------------------------------------------------

(e) Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan; provided that (i) interest
accrued pursuant to paragraph (d) of this Section 2.12 shall be payable on
demand and (ii) in the event of any repayment or prepayment of any Loan, accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment.

(f) Computation. All interest hereunder shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The Base Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.13 [Reserved].

SECTION 2.14 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender ; or

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Loans made by such Lender; or

(iii) shall subject any Credit Party to any Taxes (other than (A) Indemnified
Taxes indemnifiable under Section 2.16(c) and (B) Excluded Taxes) on its loans,
loan principal, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender (or, in the case of (ii) to such Lender) of making or maintaining any
Loan (or of maintaining its obligation to make any such Loan) or to increase the
cost to such Lender or to reduce the amount of any sum received or receivable by
such Lender hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender, as the case may be, such additional amount or
amounts as will compensate such Lender, as the case may be, for such additional
costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender reasonably determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement or the Loans made by
such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company, for any such reduction suffered.

(c) Certificates from Lenders. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section 2.14 shall
be delivered to the Borrower and shall be conclusive so long as it reflects a
reasonable basis for the calculation of the amounts set forth therein and does
not contain any manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

25



--------------------------------------------------------------------------------

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.14 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section 2.14 for any
increased costs or reductions incurred more than six months prior to the date
that such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the six-month period
referred to above shall be extended to include the period of retroactive effect
thereof.

SECTION 2.15 Break Funding Payments. In the event of (a) the payment of any
principal of any Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
failure to borrow or prepay any Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice is permitted to be
revocable and is revoked in accordance herewith) or (c) the assignment of any
Loan other than on the last day of the Interest Period applicable thereto as a
result of a request by the Borrower pursuant to Section 2.18, then, in any such
event, the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.

The loss to any Lender attributable to any such event shall be deemed to include
an amount determined by such Lender to be equal to the excess, if any, of
(i) the amount of interest that such Lender would pay for a deposit equal to the
principal amount of such Loan for the period from the date of such payment,
failure or assignment to the last day of the then current Interest Period for
such Loan (or, in the case of a failure to borrow, the duration of the Interest
Period that would have resulted from such borrowing) if the interest rate
payable on such deposit were equal to LIBOR for such Interest Period, over
(ii) the amount of interest that such Lender would earn on such principal amount
for such period if such Lender were to invest such principal amount for such
period at the interest rate that would be bid by such Lender (or an affiliate of
such Lender) for U.S. dollar deposits from other banks in the eurodollar market
at the commencement of such period. A certificate of any Lender setting forth
any amount or amounts that such Lender is entitled to receive pursuant to this
Section 2.15 shall be delivered to the Borrower and shall be conclusive absent
manifest error. Unless otherwise provided herein, the Borrower shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

SECTION 2.16 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Obligors hereunder or under any other Loan Document shall be
made free and clear of, and without deduction for any Indemnified Taxes or Other
Taxes (except to the extent that, after request by the Obligor Representative,
the respective Lender or Administrative Agent shall have failed to deliver the
documents referred to in paragraph (f) of this Section 2.16); provided that if
the Obligors shall be required to deduct any Indemnified Taxes or Other Taxes
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.16) the Administrative Agent or
Lender (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Obligors shall make such
deductions and (iii) the Obligors shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

(b) Other Taxes. In addition the Obligors shall pay, or at the option of the
Administrative Agent reimburse it for the payment of, any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 

26



--------------------------------------------------------------------------------

(c) Indemnification by Obligors. The Obligors shall indemnify the Administrative
Agent and each Lender within 30 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.16) paid by the Administrative Agent or such Lender, as the case may
be (and any penalties, interest and reasonable expenses, other than penalties,
interest and expenses to the extent solely attributable to the gross negligence
or willful misconduct of the Administrative Agent or such Lender, respectively,
arising therefrom or with respect thereto during the period prior to the
Obligors making the payment demanded under this paragraph (c)), whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Obligor Representative by a Lender
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

(d) Indemnification of the Administrative Agent. Each Lender shall indemnify the
Administrative Agent within 10 days after the demand thereof, for the full
amount of any Excluded Taxes attributable to such Lender that are payable or
paid by the Administrative Agent, and together with all interest, penalties,
reasonable costs and expenses arising therefrom or with respect thereto, whether
or not such Excluded Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.

(e) Receipt for Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Obligors to a Governmental Authority,
the Obligor Representative shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(f) Forms Requirements.

(i) Each Foreign Lender (or assignee or Participant, as applicable) shall
deliver to the Obligor Representative and the Administrative Agent (or, in the
case of a Participant, to the Lender from which the related participation shall
have been purchased) two copies of either U.S. Internal Revenue Service (“IRS”)
Form W-8BEN, Form W-8BEN-E, Form W-8ECI, Form W-8EXP, or Form W-8IMY or
successor thereto (together with any applicable underlying IRS forms), or, in
the case of a Foreign Lender claiming exemption from U.S. federal withholding
tax under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest”, a statement substantially in the form of Exhibit D and the
applicable IRS Form W-8, or any subsequent versions of any applicable Form W-8
or successors thereto, properly completed and duly executed by such Foreign
Lender claiming complete exemption from, or a reduced rate of, U.S. federal
withholding tax on payments under this Agreement and the other Loan Documents.
In the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, such Form W-8 shall establish an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, such Form W-8 shall establish an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty. Any such forms (and any other forms or
documentation prescribed by law and reasonably requested by the Obligor
Representative or the Administrative Agent to determine the amount of Tax (if
any) required by law to be withheld) shall be delivered by each Foreign Lender
on or before the date it becomes a party to this Agreement (or, in the case of
any Participant, on or before the date such Participant purchases the related
participation) and from time to time

 

27



--------------------------------------------------------------------------------

thereafter upon the request of the Obligor Representative or the Administrative
Agent and at the time or times prescribed by applicable law. In addition, each
Foreign Lender shall deliver such forms promptly upon the expiration,
inaccuracy, obsolescence or invalidity of any form previously delivered by such
Foreign Lender. Each Foreign Lender shall promptly notify the Obligor
Representative and the Administrative Agent at any time it determines that it is
no longer in a position to legally provide any previously delivered certificate
to the Obligor Representative (or any other form of certification adopted by the
U.S. taxing authorities for such purpose). Notwithstanding any other provision
of this paragraph, a Foreign Lender shall not be required to deliver any form
pursuant to this paragraph that such Foreign Lender is not legally able to
deliver.

(ii) Any Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Obligors are
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Obligor Representative (with
a copy to the Administrative Agent), at the time or times prescribed by
applicable law or reasonably requested by the Obligor Representative, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate;
provided that such Lender is legally entitled to complete, execute and deliver
such documentation and in such Lender’s judgment such completion, execution or
submission would not materially prejudice the legal or commercial position of
such Lender.

(iii) FATCA. If a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Obligor Representative and the Administrative Agent
at the time or times prescribed by law and at such time or times reasonably
requested by the Obligor Representative or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Obligor Representative or the Administrative Agent
as may be necessary for the Obligor Representative and the Administrative Agent
to comply with their obligations under FATCA and to determine that such Lender
has complied with such Lender’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (f)(iii), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(iv) Each Lender that is a U.S. Person shall deliver to the Obligor
Representative and the Administrative Agent on or before the date it becomes a
party to this Agreement (or, in the case of any Participant, on or before the
date such Participant purchases the related participation) and from time to time
thereafter upon the request of the Obligor Representative or the Administrative
Agent and at the time or times prescribed by applicable law, two duly and
accurately completed copies of IRS Form W-9 certifying that such Lender is
exempt from U.S. federal backup withholding tax.

(v) [Reserved].

(g) Treatment of Certain Refunds. If the Administrative Agent or a Lender
determines, in its reasonable discretion exercised in good faith, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by any Obligor or with respect to which any Obligor has paid
additional amounts pursuant to this Section, it shall pay to such Obligor an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by such Obligor

 

28



--------------------------------------------------------------------------------

under this Section 2.16 with respect to the Indemnified Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that such Obligor, upon the request of the
Administrative Agent or such Lender, agree to repay the amount paid over to such
Obligor (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.

(h) Applicable Law. For purposes of this Section 2.16, the term “applicable law”
includes FATCA.

SECTION 2.17 Payments Generally: Pro Rata Treatment: Sharing of Set-Offs.

(a) Payments by Obligors. The Obligors shall make each payment required to be
made by it hereunder (whether of principal, interest or fees, or under
Section 2.14, 2.15 or 2.16, or otherwise) or under any other Loan Document prior
to 11:00 a.m., Tokyo time, on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
such of its offices in Tokyo as shall be notified to the relevant parties from
time to time, except that payments pursuant to Sections 2.14, 2.15, 2.16 and
9.03 shall be made directly to the Persons entitled thereto. The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof,
and the Obligors shall have no liability in the event timely or correct
distribution of such payments is not so made. If any payment hereunder or under
any other Loan Document shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension. All payments hereunder shall be made in U.S.
dollars.

(b) Application if Payments Insufficient. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(i) first, to pay interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

(c) Pro Rata Treatment. Except to the extent otherwise provided herein, (i) each
Borrowing from the Lenders under Section 2.01 hereof shall be made from the
relevant Lenders, each payment of commitment fees under Section 2.11 hereof in
respect of Commitments shall be made for account of the relevant Lenders, and
each termination or reduction of the amount of the Commitments under
Section 2.08 hereof shall be applied to the respective Commitments of the
relevant Lenders, pro rata according to the amounts of their respective
Commitments; (ii) Loans shall be allocated pro rata among the relevant Lenders
according to the amounts of their Commitments (in the case of the making of
Loans); (iii) each payment or prepayment by the Borrower of principal of Loans
shall be made for account of the relevant Lenders pro rata in accordance with
the respective unpaid principal amounts of the Loans held by them; and (iv) each
payment by the Borrower of interest on Loans shall be made for account of the
relevant Lenders pro rata in accordance with the amounts of interest on such
Loans then due and payable to the respective Lenders. In computing any amount
under this Section 2.17(c), fractional

 

29



--------------------------------------------------------------------------------

amounts shall be treated such that (i) for an amount to be distributed to any
Lender which is not the Administrative Agent (the “Non-Agent Lender”), any
amount less than one cent shall be rounded down and (ii) for an amount to be
distributed to a Lender who is the Administrative Agent (the “Agent Lender”),
such amount shall be the difference between the total amount to be distributed
and the aggregate amount to be distributed to the Non-Agent Lenders (if there is
no Agent Lender, the reference to the Agent Lender shall be read to reference
the Lender having the largest outstanding amount of Commitment and Loans).

(d) Sharing of Payments by Lenders. If, at any time after the occurrence and
during the continuance of an Event of Default hereunder, any Lender shall, by
exercising any right of set-off or counterclaim or otherwise (including through
voluntary prepayment by the Borrower), obtain payment in respect of any
principal of or interest on any of its Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate principal amount of its Loans
and accrued interest thereon than the proportion of such amounts received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans of the other Lenders to the
extent necessary so that the benefit of such payments shall be shared by all the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). The Obligors consent to the foregoing and agree,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Obligors’ rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Obligors
in the amount of such participation.

(e) Calculation. Any amount due and payable by the Obligors hereunder or under
any other Loan Documents (including, but not limited to, any interest, fee, cost
or expense) less than one cent shall be rounded down.

(f) [Reserved].

SECTION 2.18 Mitigation Obligations: Replacement of Lenders.

(a) Designation of Different Lending Office. If any Lender requests compensation
under Section 2.14, or if the Obligors are required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.16, then such Lender shall, if requested by the Obligor
Representative, use reasonable efforts to designate a different lending office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.14 or 2.16, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not cause such Lender and its lending office(s) to suffer any
economic, legal or regulatory disadvantage; provided, that nothing in this
Section shall affect or postpone any of the obligations of the Obligors or the
rights or obligations of any Lender pursuant to Section 2.14 or 2.16. The
Obligors hereby agree to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

30



--------------------------------------------------------------------------------

(b) Replacement of Lenders — Increased Costs. Etc. If any Lender requests
compensation under Section 2.14, or if the Obligors are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.16, or if any Lender becomes a Defaulting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent given by the Obligor Representative,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consents shall not
unreasonably be withheld or delayed, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Obligors (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.14 or payments required to be made pursuant to Section 2.16,
such assignment will result in a reduction in such compensation or payments;
provided, further, that until such time as such replacement shall be
consummated, the Obligor shall pay all additional amounts (if any) required
pursuant to Section 2.14 or 2.16, as the case may be. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply. No assignment
pursuant to this Section 2.18(b) shall be deemed to impair any claim that the
Borrower may have against any Lender that defaults in its obligation to fund
Loans hereunder.

(c) Replacement of Lenders — Amendments. If, in connection with a request by the
Borrower to obtain the consent of the Lenders to a waiver, amendment or
modification of any of the provisions of this Agreement that requires the
consent of all of the Lenders or all affected Lenders under Section 9.02, one or
more Lenders (the “Declining Lenders”) having Loans and unused Commitments
representing not more than 50% of the sum of the total Loans and unused
Commitments at such time have declined to agree to such request, then the
Borrower may, at its sole expense and effort, upon notice to such Lender(s) and
the Administrative Agent given by the Borrower, require all (but not less than
all) of such Declining Lenders to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
their interests, rights and obligations under this Agreement to one or more
assignees that shall assume such obligations (any of which assignees may be
another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consents shall not unreasonably be withheld or delayed, (ii) each
such Declining Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under any other Loan Document,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Obligors (in the case of all other amounts) and
(iii) the Obligors shall have paid to each of the Lenders compensation in an
amount equivalent (taking into account the total Commitments of such other
Lenders) to any compensation required to induce the assignees to take such
assignment from the Declining Lenders.

SECTION 2.19 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.11; and

 

31



--------------------------------------------------------------------------------

(b) the Commitment of such Defaulting Lender shall not be included in
determining whether all Lenders or the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment or waiver pursuant
to Section 9.02); provided, that this clause (b) shall not apply in the case of
a waiver, amendment or modification requiring the consent of all Lenders or each
Lender affected thereby (other than with respect to Section 9.02(b)(iii)).

SECTION 2.20 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders and the Administrative
Agent, as to itself and each of its Subsidiaries, that:

SECTION 3.01 Organization: Powers. The Borrower is duly organized, validly
existing and in good standing under the laws of the State of Kansas. The New
Parent Guarantor is duly organized, validly existing and in good standing under
the laws of the State of Delaware. Each Obligor is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, except where the failure to be in good standing or to be so
qualified could not reasonably be expected to result in a Material Adverse
Effect. Each Obligor has all requisite power and authority under its respective
organizational documents to carry on its business as now conducted and, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.

SECTION 3.02 Authorization; Enforceability. The Transactions are within the
corporate or other equivalent power of each Obligor and have been duly
authorized by all necessary

 

32



--------------------------------------------------------------------------------

corporate and, if required, stockholder or other action on the part of such
Obligor. Each Loan Document to which any Obligor is a party has been duly
executed and delivered by such Obligor and constitutes a legal, valid and
binding obligation of such Obligor, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, (b) will not violate any applicable law,
policy or regulation or the charter, by-laws or other organizational documents
of any Obligor or any order of any Governmental Authority, (c) will not violate
or result in a default under any indenture, agreement or other instrument
binding upon the Borrower, or any of its assets, or give rise to a right
thereunder to require any payment to be made by the Borrower, (d) will not
violate or result in a default under any material indenture, agreement or other
instrument binding upon any Subsidiary Guarantor, or any of its assets, or give
rise to a right thereunder to require any payment to be made by any Subsidiary
Guarantor, and (e) will not result in the creation or imposition of any Lien on
any asset of the Obligors.

SECTION 3.04 Financial Condition; No Material Adverse Change.

(a) Financial Statements. The Borrower has heretofore delivered to the Lenders
the following financial statements:

(i) the audited consolidated balance sheet and statements of comprehensive loss,
changes in shareholders’ equity and cash flows of the New Parent Guarantor and
its Subsidiaries as of and for the fiscal year ended March 31, 2015, reported on
by Deloitte & Touche LLP, independent public accounts; and

(ii) the unaudited interim consolidated balance sheet and statements of
comprehensive loss, changes in shareholders’ equity and cash flows of the New
Parent Guarantor, the Borrower and their respective Subsidiaries as of and for
the three-, six- and nine-month periods ended June 30, 2015, September 30, 2015
and December 31, 2015, respectively, certified by a Financial Officer of the
Borrower, prepared on an actual basis.

Such financial statements present fairly, in all material respects, the actual
financial position and results of operations and cash flows of the New Parent
Guarantor, the Borrower and their respective Subsidiaries as of such dates and
for such periods in each case in accordance with GAAP, subject to year-end audit
adjustments and the absence of footnotes in the case of all interim balance
sheets of the New Parent Guarantor. Concurrently with such delivery the Borrower
has delivered a reconciliation setting forth in reasonable detail the
differences between such information as it relates to the New Parent Guarantor
(and as applicable its Subsidiaries) on the one hand and the Borrower (and as
applicable its Subsidiaries) on the other hand.

(b) No Material Adverse Change. Since March 31, 2015, there has been no material
adverse change in the business, assets, operations or financial condition of the
Borrower and its Subsidiaries, taken as a whole.

(c) No Material Undisclosed Liabilities. The Borrower does not have on the
Effective Date any contingent liabilities, liabilities for taxes, unusual
forward or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments in each case that are material, except as referred to or
reflected or provided for in the audited financial statements as at March 31,
2015 referred to above and the footnotes thereto and unaudited financial
statements for the nine-month period ended December 31, 2015.

 

33



--------------------------------------------------------------------------------

SECTION 3.05 Properties.

(a) Title Generally. The Borrower and the Subsidiary Guarantors have good title
to, or valid leasehold or other property interests in, all of their real and
personal property, except for defects in title that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(b) Intellectual Property. The Borrower and its Subsidiaries own, or are
licensed to use, all of their trademarks, trade names, copyrights, patents and
other intellectual property (collectively, “Intellectual Property”), except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, and the use
thereof by the Borrower and its Subsidiaries does not infringe upon the rights
of any other Person, except for any such infringements that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.06 Litigation and Environmental Matters.

(a) Litigation Generally. There are no actions, suits or proceedings by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Borrower, threatened against or affecting the Borrower or any
of its Subsidiaries (i) as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than the Disclosed Matters) or (ii) that involve any of the Loan
Documents or the Transactions.

(b) Environmental Matters. Except for the Disclosed Matters and except with
respect to any other matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, neither the
Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or any obligation to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) is
subject to any Environmental Liability, or (iii) has received written, or to the
knowledge of the Borrower, oral notice of any claim with respect to any
unsatisfied Environmental Liability or has received any ongoing inquiry,
allegation, notice or other communication from any Governmental Authority
concerning its compliance with any Environmental Law.

SECTION 3.07 Compliance with Laws and Agreements. The Borrower and its
Subsidiaries and their respective ERISA affiliates are in compliance with all
laws, regulations, policies and orders of any Governmental Authority applicable
to it or its property and all indentures, agreements and other instruments
binding upon it or its property, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

SECTION 3.08 Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.

SECTION 3.09 Taxes. The Borrower and its Subsidiaries have timely filed or
caused to be filed all Tax returns and reports required to have been filed and
have paid or caused to be paid all Taxes shown thereon to be due, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the Borrower has set aside on its books adequate reserves with respect
thereto in accordance with GAAP or (b) to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect.

 

34



--------------------------------------------------------------------------------

SECTION 3.10 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.11 Disclosure. None of the reports, financial statements, certificates
or other information (other than forward-looking statements, projections and
statements of a general industry nature, as to which no representation or
warranty is made) furnished by or on behalf of any Obligor to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or any
amendment hereto or delivered hereunder or thereunder (as modified or
supplemented by other information so furnished) taken together with any
information contained in the public filings made by the Borrower with the
Securities and Exchange Commission pursuant to the Exchange Act contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading.

SECTION 3.12 Subsidiaries. As of the Effective Date, set forth in Schedule 3.12
is a complete and correct list of all of the Subsidiaries together with, for
each such Subsidiary, (i) the full and correct legal name, (ii) the type of
organization, (iii) the jurisdiction of organization, (iv) if applicable,
whether it is a Subsidiary Guarantor on the Effective Date and (v) each Person
holding ownership interests in such Subsidiary and the percentage of ownership
of such Subsidiary and voting rights with respect thereto represented by such
ownership interest.

ARTICLE IV

CONDITIONS

SECTION 4.01 Effective Date. The effectiveness of this Agreement and of the
obligations of the Lenders to make Loans hereunder is subject to the conditions
precedent that each of the following conditions shall have been satisfied (or
waived in accordance with Section 9.02):

(a) Counterparts of Agreement. The Administrative Agent (or Special Counsel)
shall have received from the Borrower, from each Lender and from Mizuho Bank
Ltd., as Administrative Agent, either (i) a counterpart of this Agreement and
the fee letter(s) in relation thereto, in each case, signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement and the fee letter(s)
in relation thereto.

(b) Opinion of Counsel to the Borrower. The Administrative Agent (or Special
Counsel) shall have received favorable written opinions (addressed to the
Administrative Agent and the Lenders and dated the Effective Date) of Jones Day
and Polsinelli LLP, each as counsel to the Borrower, the New Parent Guarantor
and the Subsidiary Guarantors, covering such matters relating to the Borrower,
the New Parent Guarantor and certain of the Subsidiary Guarantors, this
Agreement, the other Loan Documents or the Transactions as the Administrative
Agent shall request (and the Borrower hereby requests such counsel to deliver
such opinions).

(c) Corporate Matters. The Administrative Agent (or Special Counsel) shall have
received such documents and certificates as the Administrative Agent or Special
Counsel may reasonably request relating to the organization, existence and good
standing of the Borrower and each Guarantor and the authorization of the
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent.

 

35



--------------------------------------------------------------------------------

(d) Financial Officer Certificate; Solvency Certificate. The Administrative
Agent (or Special Counsel) shall have received (i) a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02 and (ii) a solvency certificate, dated
the Effective Date and signed by the chief financial officer (or other senior
financial officer reasonably acceptable to the Administrative Agent) of the
Borrower, documenting the solvency of the Borrower and its Subsidiaries, taken
as a whole, immediately after giving effect to this Agreement and the
transactions contemplated hereby.

(e) Know Your Customer Documents. The Administrative Agent (or Special Counsel)
shall have received for each Lender all documentation and other information
required by the Governmental Authority under applicable “know your customer” or
anti-money laundering rules and regulations, including, without limitation, the
Patriot Act.

(f) Intercompany Indebtedness. The Administrative Agent shall have received the
Subordination Agreement, duly executed and delivered by each Obligor.

(g) Fees and Expenses. The Lenders, the Administrative Agent and the Arrangers
shall have received all fees and other amounts invoiced and due and payable on
or prior to the Effective Date, including, to the extent invoiced, reimbursement
or payment of all out-of-pocket expenses required to be reimbursed or paid by
the Borrower hereunder.

Notwithstanding the foregoing, the obligations of the Lenders to make Loans
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 9.02) at or prior to 9:00 p.m., New
York City time, on May 31, 2016 (and, in the event such conditions are not so
satisfied or waived, the Commitments shall terminate at such time).

SECTION 4.02 Each Extension of Credit. The obligation of each Lender to make a
Loan on the occasion of any Borrowing is subject to the satisfaction of the
following conditions:

(a) Representations and Warranties. The representations and warranties of the
Borrower as to itself and each other Obligor set forth in this Agreement shall
be true and correct on and as of the date of such Borrowing, both before and
after giving effect thereto and to the use of the proceeds thereof (or, if any
such representation or warranty is expressly stated to have been made as of a
specific date, such representation or warranty shall be true and correct as of
such specific date).

(b) No Defaults. At the time of and immediately after giving effect to such
Borrowing, no Default shall have occurred and be continuing.

(c) Minimum Cash. At the time of and immediately prior to giving effect to such
Borrowing, the Borrower shall have unrestricted cash on hand, combined with any
then available undrawn commitments under term loans, delayed draw term loans or
revolving loans (including, but not limited to, the Existing RCF Agreement, but
not including this Agreement) in an aggregate amount of not less than
$500,000,000.

 

36



--------------------------------------------------------------------------------

Each Borrowing Request shall be deemed to constitute a representation and
warranty by the Borrower (both as of the date of such Borrowing Request and as
of the date of the related Borrowing) as to the matters specified in paragraphs
(a), (b) and (c) of this Section 4.02.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01 Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent (which shall promptly furnish to the
Lenders):

(a) within 75 days after the end of each fiscal year, the audited consolidated
statements of operations, changes in stockholders’ equity and cash flows of the
Borrower and its Subsidiaries for such fiscal year, and the related audited
consolidated balance sheet for the Borrower and its Subsidiaries as of the end
of such fiscal year, setting forth in each case in comparative form the
corresponding figures for the previous fiscal year, all reported on by
Deloitte & Touche LLP, or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit), to
the effect that such audited consolidated financial statements present fairly in
all material respects the financial condition and results of operations of the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

(b) within 45 days after the end of the first three fiscal quarters of each
fiscal year:

(i) the unaudited interim consolidated statements of operations of the Borrower
and its Subsidiaries for such fiscal quarter (the “current fiscal quarter”) and
for the then elapsed portion of the fiscal year,

(ii) the unaudited interim consolidated statements of changes in stockholders’
equity and cash flows of the Borrower and its Subsidiaries for the then elapsed
portion of the fiscal year, and

(iii) the unaudited interim consolidated balance sheet for the Borrower and its
Subsidiaries as at the end of such fiscal quarter,

setting forth in each case in comparative form (and substantially in the form as
attached as Exhibit F) the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all certified by a Financial Officer of the Borrower as presenting fairly,
in all material respects, the financial condition and results of operations of
the Borrower and its Subsidiaries on a consolidated basis in each case in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of all interim balance sheets of the Borrower;

 

37



--------------------------------------------------------------------------------

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower in substantially
the form attached as Exhibit G):

(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto;

(ii) setting forth reasonably detailed calculations demonstrating compliance
with Sections 6.01(o), 6.01(p), 6.02(l) and 6.05; and

(iii) stating whether any change in GAAP or in the application thereof has
occurred since the later of the date of the financial statements as at March 31,
2015 referred to in Section 3.04 and the date of the last certificate delivered
pursuant to this clause (c) and, if any such change has occurred, specifying the
effect of such change on the financial statements accompanying such certificate;

(d) concurrently with any delivery of financial statements under clause
(a) above, financial projections in a form substantially similar to the
financial projections most recently delivered to the Administrative Agent prior
to the Effective Date (collectively, the “Projections”), which Projections shall
in each case be accompanied by a certificate of a Financial Officer stating that
such Projections were prepared in good faith and based upon assumptions that
were believed to be reasonable at the time such Projections were prepared;

(e) promptly after the same become publicly available, furnish all periodic and
other reports, proxy statements and other materials filed by any Obligor with
the Securities and Exchange Commission, or any Governmental Authority succeeding
to any or all of the functions of said Commission or distributed by such Obligor
to the holders of its securities; and

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Obligor, or
compliance with the terms of this Agreement and other Loan Documents, as the
Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request.

Documents required to be delivered pursuant to this Section 5.01 (to the extent
any such documents are included in materials otherwise filed with the Securities
and Exchange Commission) may be delivered electronically and if so delivered,
shall be deemed to have been delivered on the date (i) on which the Borrower
posts such documents, or provides a link thereto, on the Borrower’s website; or
(ii) on which such documents are posted on the Obligors’ behalf on IntraLinks or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent). Notwithstanding anything contained
herein, in every instance (i) the Borrower shall be required to provide paper
copies of the certificates required by Section 5.01(c) to the Administrative
Agent and (ii) the Borrower shall notify any Lender when documents required to
be delivered pursuant to this Section 5.01 have been delivered electronically to
the extent that such Lender has requested the Borrower to be notified. Except
for such certificates, the Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

The financial statements and other related deliverable requirements set forth
above in Sections 5.01(a), (b) and (d) may be satisfied by delivering the
corresponding information with respect to the New Parent Guarantor (and as
applicable its Subsidiaries) in lieu of the Borrower (and as applicable its
Subsidiaries), provided that concurrently with such delivery the Borrower
delivers a reconciliation setting forth in reasonable detail the differences
between such information as it relates to the New Parent Guarantor (and as
applicable its Subsidiaries) on the one hand and the Borrower (and as applicable
its Subsidiaries) on the other hand.

 

38



--------------------------------------------------------------------------------

SECTION 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent (which shall promptly notify the Lenders) prompt written
notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any of its Subsidiaries that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect; and

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower or any of its Subsidiaries in an aggregate amount
exceeding $200,000,000.

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
setting forth a reasonable description of the event or development requiring
such notice and any action taken or proposed to be taken with respect thereto.

SECTION 5.03 Existence. The Borrower will do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution, sale or disposition of
assets or other transactions permitted under Section 6.03. The Borrower will
cause each of its Subsidiaries to do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, the rights,
licenses, permits, privileges and franchises material to the conduct of its
business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution, sale or disposition of assets or
other transactions permitted under Section 6.03.

SECTION 5.04 Payment of Obligations. The Borrower will, and will cause each of
the Subsidiary Guarantors to, pay its obligations, including Tax liabilities,
that, if not paid, could result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Borrower or such Subsidiary Guarantor has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 5.05 Maintenance of Properties; Insurance. The Borrower will (a) keep
and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted, and (b) maintain,
with financially sound and reputable insurance companies, insurance in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations. The Borrower will cause each of its Subsidiaries to (a) except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.

 

39



--------------------------------------------------------------------------------

SECTION 5.06 Books and Records; Inspection Rights. The Borrower will keep proper
books of record and account in which full, true and correct entries are made of
all dealings and transactions in relation to its business and activities. The
Borrower will cause each of its Subsidiaries to keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Borrower will, and will
cause each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested.

SECTION 5.07 Compliance with Laws. The Borrower will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.08 Use of Proceeds.

(a) Loans. The proceeds of the Loans hereunder will be used for general
corporate purposes of the Borrower and its Subsidiaries other than the principal
repayment of existing bank debt.

(b) Regulations U and X. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations U and X.

SECTION 5.09 Certain Obligations with respect to Subsidiaries.

(a) In the event that (x) the Borrower or any of its Subsidiaries shall form or
acquire any new Subsidiary that is a Domestic Subsidiary (such acquired
Subsidiary, an “Acquired Entity”), (y) any Domestic Subsidiary that is not a
Guarantor of the Obligations becomes a Guarantor under (and as defined in) the
Existing RCF Agreement or (z) any Domestic Subsidiary which is prohibited from
guaranteeing the Obligations pursuant to the terms of any agreement to which
such Person is a party on the Effective Date is released from the relevant
restrictions, in each such case, the Borrower will, and will cause each such
Subsidiary to, promptly (and in any event within 30 days or such longer period
that the Administrative Agent may approve) take such action to cause any such
Subsidiary to:

(i) become a “Subsidiary Guarantor” hereunder pursuant to a Joinder Agreement;

(ii) in the case of a newly-formed Subsidiary or an Acquired Entity, become a
party to the Subordination Agreement pursuant to an Accession Agreement; and

(iii) deliver such proof of corporate action, incumbency of officers, opinions
of counsel and other documents (A) as is consistent with those delivered by the
Subsidiary Guarantors pursuant to Section 4 of the Credit Agreement on the
Effective Date (unless waived by the Administrative Agent) or (B) as the
Administrative Agent shall reasonably request;

provided that an Acquired Entity shall not be required to take any of the
foregoing actions to the extent it is prohibited from so doing pursuant to the
terms of any agreement to which such Person is a party prior to it becoming an
Acquired Entity, provided further that, in the event such Acquired Entity is
released from the relevant restrictions, the Borrower will, and will cause each
of its Subsidiaries to, take such action to cause such Acquired Entity to become
a “Subsidiary Guarantor” hereunder in accordance with this Section 5.09.

 

40



--------------------------------------------------------------------------------

(b) The Borrower covenants that if the total assets (considering, for purposes
of determining the total assets of the Subsidiary Guarantors, all unrestricted
cash and cash equivalents held by the Borrower as assets of the Subsidiary
Guarantors) or revenues of the Subsidiary Guarantors represent less than 80% of
the consolidated total assets or revenues of the Borrower and its Subsidiaries
(excluding from the calculation of consolidated net assets or revenues for the
purposes of this clause (b) of Section 5.09, the assets or revenues of any
Acquired Entity to the extent that (but only for so long as) it is prohibited
from becoming a Subsidiary Guarantor pursuant to the terms of any agreement to
which such Person is a party prior to it becoming an Acquired Entity),
determined as of the end of (or, with respect to such revenues, for the period
of four fiscal quarters ending with) the fiscal quarter or fiscal year most
recently ended for which financial statements are available, the Borrower will
cause Domestic Subsidiaries to become Subsidiary Guarantors as necessary to
eliminate such deficiency. The Borrower may from time to time cause any
Subsidiary to become a Subsidiary Guarantor.

SECTION 5.10 Equal and Ratable Lien. The Borrower and the Subsidiary Guarantors
will not incur or permit to subsist any Material Indebtedness subject to a Lien
(other than any Lien permitted pursuant to Section 6.02) unless,
contemporaneously with the incurrence of such Lien, effective provision is made
to secure the Obligations hereunder equally and ratably with such Material
Indebtedness secured by such Lien for so long as such Material Indebtedness is
so secured.

SECTION 5.11 Additional Guarantees and Security. The Obligor Representative
shall, as soon as reasonably practicable, provide the Administrative Agent with
notice of any proposed amendments to the Existing RCF, the effect of which would
be to provide the Revolving Facility Lenders with (i) more favorable terms with
respect to the guarantees provided by the Guarantors or (ii) Liens securing the
obligations under the Existing RCF. The Obligor Representative shall deliver to
the Administrative Agent a copy of any such amendment, duly signed by all
parties thereto, on the effective date of such amendment. Upon receipt by the
Administrative Agent of any such amendment, the Loan Parties shall be deemed to
have approved a corresponding amendment on similar terms. Upon confirmation by
the Administrative Agent, such amendments (excluding any waivers or consents
contained therein) shall automatically be incorporated herein, mutatis mutandis
(and the Borrower hereby agrees, promptly upon request of the Administrative
Agent, to execute such agreements and documents as are reasonably requested to
effectuate such amendments to this Agreement).

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agree with the Lenders that:

SECTION 6.01 Indebtedness. The Borrower will not permit any Subsidiary to
create, incur, issue, assume or permit to exist any Indebtedness, except:

(a) Indebtedness hereunder (including, for avoidance of doubt, Incremental
Facilities established pursuant to Section 2.08);

 

41



--------------------------------------------------------------------------------

(b) Indebtedness existing on the Effective Date and set forth in Schedule 6.01
(and any extensions, renewals or refinancings thereof);

(c) Indebtedness of SCC existing on the Effective Date (which for the avoidance
of doubt includes any such Indebtedness of SCC permitted pursuant to paragraph
6.01(b) and listed on Schedule 6.01) and any extensions, renewals or
refinancings thereof, provided that any such extensions, renewals or refinancing
of such Indebtedness shall be restricted to the Obligors who are obligated on
the Indebtedness being extended, renewed or refinanced;

(d) Indebtedness of any Receivables Entity pursuant to a Permitted
Securitization and Indebtedness under any Standard Securitization Undertaking;

(e) Indebtedness incurred in connection with Sale and Leaseback Transactions;

(f) Indebtedness incurred after the Effective Date to finance the acquisition,
construction or improvement of any fixed or capital assets or inventory,
including Capital Lease Obligations, and extensions, renewals and replacements
of any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that such Indebtedness is incurred concurrently with or within
270 days after such acquisition or the completion of such construction or
improvement;

(g) Intercompany Indebtedness, provided that any Intercompany Indebtedness of an
Obligor owing to any Subsidiary of the Borrower which is required to be party to
the Subordination Agreement is subordinated to the Obligations in accordance
with the Subordination Terms;

(h) Guarantees by any Subsidiary Guarantor or the New Parent Guarantor of the
EDC Indebtedness in an aggregate principal amount not to exceed the amount of
EDC Indebtedness outstanding on the Effective Date;

(i) Indebtedness comprised of unsecured guarantees that are expressly
subordinated to the Obligations hereunder, which guarantees are made by
Subsidiary Guarantors in respect of other Indebtedness of the Borrower or its
Subsidiaries in an aggregate amount not to exceed $6,000,000,000 at any time;

(j) Indebtedness of any Person that becomes a Subsidiary after the Effective
Date, provided that such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary;

(k) Guarantees by any Subsidiary Guarantor of the obligations of the Borrower
under Hedging Agreements entered into with a Lender or any Affiliate of a Lender
in the ordinary course of business and not for speculative purposes;

(l) Guarantees resulting from the endorsement of negotiable instruments in the
ordinary course of business;

(m) Indebtedness, if any, in respect of surety, stay, customs and appeal bonds,
performance bonds and performance and completion guarantees required in the
ordinary course of business or in connection with the enforcement of rights or
claims of the Subsidiary Guarantors or their Subsidiaries or in connection with
judgments that have not resulted in an Event of Default under clause (k) of
Article VII;

 

42



--------------------------------------------------------------------------------

(n) Indebtedness constituting reimbursement obligations with respect to letters
of credit issued in the ordinary course of business in respect of workers
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance, other Indebtedness with
respect to reimbursement-type obligations regarding workers compensation claims
and other Indebtedness in respect of bankers’ acceptance, letters of credit,
warehouse receipts or similar facilities entered into in the ordinary course of
business, provided that upon the drawing of such letters of credit or the
incurrence of such Indebtedness, such obligations are reimbursed within five
Business Days following such drawing or incurrence;

(o) other Indebtedness in an aggregate principal amount that, taken together
with the aggregate amount of obligations secured by the Liens permitted under
Section 6.02(l) at the time of incurrence thereof (or of any extension, renewal
or refinancing thereof) and after giving effect thereto, does not exceed
$250,000,000 at any time outstanding; and

(p) other Indebtedness (assuming all relevant commitments to lend are fully
drawn) in an aggregate principal amount that does not exceed at any time the
greater of (A) $2,000,000,000 (less (i) the aggregate of any increase in the
Revolving Credit Commitments (as defined in the Existing RCF Agreement) and
outstanding principal balance of any Incremental Term Loans (as defined in the
Existing RCF Agreement), in each case, pursuant to Section 2.08(d) of the
Existing RCF Agreement in excess of $300,000,000, (ii) the Commitments then in
effect and (iii) the outstanding principal balance of any Loans) and
(B) $8,000,000,000 less the amount of Relevant Indebtedness outstanding at such
time;

provided that, notwithstanding the foregoing, if, on a cumulative basis, at any
time Subsidiaries with assets or revenue greater than or equal to 5% of the
consolidated total assets or revenues of the Borrower and its Subsidiaries
(determined as of the end of the fiscal year most recently ended for which
financial statements are available) have merged with or into, or have been
consolidated with or into, SCC, then the amount of any Indebtedness described in
clause 6.01(c) above which is then outstanding shall be deemed outstanding under
Section 6.01(p).

SECTION 6.02 Liens. The Borrower will not, nor will it permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon any of
its property, whether now owned or hereafter acquired, except:

(a) Permitted Encumbrances;

(b) Liens existing on the Effective Date and set forth in Schedule 6.02;

(c) Liens securing judgments for the payment of money in an amount not resulting
(whether immediately or with the passage of time) in an Event of Default under
clause (k) of Article VII;

(d) Liens on the property of any Receivables Entity pursuant to a Permitted
Securitization, and the sale of Accounts pursuant to a Permitted Securitization
and Liens resulting from the characterization of such sale as secured
Indebtedness;

(e) Liens arising in connection with Sale and Leaseback Transactions;

(f) Liens created after the Effective Date on fixed or capital assets or
inventory acquired, constructed or improved by the Borrower or any of its
Subsidiaries after the Effective Date and financed with Indebtedness permitted
under Section 6.01(f); provided that (i) such Liens

 

43



--------------------------------------------------------------------------------

and the Indebtedness secured thereby are incurred prior to or within 270 days
after such acquisition or the completion of such construction or improvement and
(ii) there are no Liens on any other property or assets of the Borrower or any
of its Subsidiaries that secure such Indebtedness;

(g) any Lien existing on any property or asset of any Person that becomes a
Subsidiary after the Effective Date prior to the time such Person becomes a
Subsidiary; provided that (i) such Lien is not created in contemplation of or in
connection with such Person becoming a Subsidiary and (ii) there are no Liens on
any other property or assets of the Borrower or any of its Subsidiaries that
secure the Indebtedness of such Person;

(h) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit or commodity trading or brokerage accounts or other funds maintained
with a creditor depository institution, provided that such accounts and funds
are not primarily intended by the Borrower or any of its Subsidiaries to provide
collateral to the depository institution or the commodity intermediary;

(i) Liens consisting of or arising under (i) agreements to dispose of any
property in a Disposition permitted under Section 6.03 and (ii) earnest money
deposits made by the Borrower or any of its Subsidiaries in connection with any
letter of intent or purchase agreement;

(j) Liens on cash collateral in favor of the Administrative Agent securing LC
Exposure of the Revolving Credit Lenders and Issuing Banks under the Existing
RCF Agreement (as used in this paragraph (j) all defined terms shall have
meanings set forth in the Existing RCF Agreement);

(k) Liens on cash collateral in favor of (A) the counterparty to bi-lateral
letters of credit issued in respect of the FCC’s Report and Order to reconfigure
the 800 MHz band, or (B) any trustee or paying agent for purposes of satisfying
any Indebtedness of the Borrower or any Subsidiary, to the extent securing any
such letters of credit with an aggregate face amount, or obligations relating to
such Indebtedness with a principal amount, not exceeding $1,200,000,000 in the
aggregate; and

(l) additional Liens (including any Liens securing financings permitted by
Section 6.01(o)) covering property of the Borrower or any of its Subsidiaries
(or securing obligations in an aggregate amount, at the time of incurrence
thereof, that taken together with the Indebtedness incurred pursuant to
Section 6.01(o), does not exceed $250,000,000 at any time outstanding.

SECTION 6.03 Fundamental Changes.

(a) Mergers and Consolidations. The Borrower will not, and will not permit any
Subsidiary to, merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or liquidate or dissolve,
except that if at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing:

(i) any Person may merge with or into the Borrower in a transaction in which
(x) such Borrower is the surviving corporation or (y) the continuing or
surviving entity shall have assumed all of the obligations of such Borrower
hereunder pursuant to an instrument in form and substance satisfactory to the
Administrative Agent and shall have delivered such proof of corporate action,
incumbency of officers, opinions of counsel and other documents as is consistent
with those delivered by the Borrower pursuant to Section 4.01 upon the Effective
Date

 

44



--------------------------------------------------------------------------------

or as the Administrative Agent shall have requested and the net worth
(determined on a consolidated basis in accordance with GAAP) of the continuing
or surviving entity immediately after giving effect thereto shall be greater
than or equal to the net worth (so determined) of such Borrower immediately
prior to giving effect thereto;

(ii) any Person (other than the Borrower) may merge with or into any Subsidiary
of the Borrower in a transaction in which the surviving entity is a Subsidiary
of the Borrower, provided that, if any such merger shall be between a Subsidiary
Guarantor and a Non-Guarantor Subsidiary, the survivor shall be or become a
Subsidiary Guarantor;

(iii) any Subsidiary of the Borrower may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders;
and

(iv) any Subsidiary (other than the Borrower) may merge into any other Person in
order to effect a Disposition permitted by this Agreement.

(b) Disposition of Assets. The Borrower and its Subsidiaries, when taken as a
whole, will not, sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of their
assets (in each case, whether now owned or hereafter acquired).

SECTION 6.04 Transactions with Affiliates. Except as expressly permitted by this
Agreement, the Borrower will not, and will not permit any of its Subsidiaries
to, sell, lease or otherwise transfer any cash or other property to, or
purchase, lease or otherwise acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except:

(i) at prices and on terms and conditions not less favorable to the Borrower or
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties or pursuant to agreements in effect on the Effective Date, and

(ii) transactions between or among the Borrower and its Subsidiaries not
involving any other Affiliate.

SECTION 6.05 Financial Covenants.

(a) Total Indebtedness Ratio. The Borrower will not permit the Total
Indebtedness Ratio as at the last day of any fiscal quarter to exceed the ratio
set forth below opposite such fiscal quarter:

 

Fiscal Quarter

  

Total Indebtedness Ratio

June 30, 2016

   6.25 to 1.00

September 30, 2016

   6.25 to 1.00

December 31, 2016

   6.25 to 1.00

March 31, 2017 and each fiscal quarter ending thereafter

   6.00 to 1.00

Solely for the purpose of calculating compliance with the Total Indebtedness
Ratio set forth in this Section 6.05(a) (and not for any other purpose under
this Agreement), to the extent the Borrower contributes cash (the amount of such
cash contributed by the Borrower, the “Cash Contribution”) into a segregated
reserve account (the “Reserve Account”) maintained by a Revolving

 

45



--------------------------------------------------------------------------------

Facility Lender, the amount of Indebtedness of the Borrower and its Subsidiaries
constituting Total Indebtedness shall be reduced by the amount of such Cash
Contribution; provided that immediately after giving pro forma effect to such
Cash Contribution the amount of the Borrower and its Subsidiaries’ cash on hand
for operations (excluding the Cash Contribution) exceeds $2 billion.

Such Cash Contribution may only be removed from the Reserve Account if the
Borrower is in pro forma compliance with the financial covenant in this
Section 6.05(a) after giving effect to the removal of such proceeds (and any
applicable increase in Total Indebtedness).

(b) Total Interest Coverage Ratio. The Borrower will not permit the Total
Interest Coverage Ratio as at the last day of any fiscal quarter to be less than
the ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarter

  

Interest Coverage Ratio

June 30, 2016 and each fiscal quarter ending thereafter

   2.00 to 1.00

(c) Amendments to Financial Covenants. Borrower shall promptly notify the
Administrative Agent in writing if the Existing RCF Agreement is amended,
supplemented, replaced or refinanced and the financial covenants thereunder are,
as amended, supplemented, replaced or refinanced more favorable to the lenders
than those under the Existing RCF Agreement as of the Effective Date. Upon
written confirmation by the Administrative Agent, the financial covenants under
sub-clauses (a) and (b) above shall automatically be amended to match the
financial covenants under the Existing RCF Agreement as amended, supplemented,
replaced or refinanced (and the Borrower hereby agrees, promptly upon request of
the Administrative Agent, to execute such agreements and documents to effectuate
such amendments to this Agreement).

SECTION 6.06 Restricted Payments. The Borrower will not, nor will it permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except that:

(a) any Non-Guarantor Subsidiary may make Restricted Payments to the Borrower or
any of its Subsidiaries;

(b) any Subsidiary of the Borrower may declare and pay dividends to any Obligor;

(c) the Borrower and any of its Subsidiaries may declare and pay dividends with
respect to its capital stock at any time solely in additional shares of its
common stock;

(d) the Borrower and any of its Subsidiaries may make Restricted Payments
pursuant to and in accordance with (i) stock option plans or other benefit or
compensation plans, (ii) agreements existing on the Effective Date and
(iii) agreements entered into after the Effective Date, provided that payments
under such future agreements do not exceed $5,000,000 in any fiscal year, for
directors, management or employees of the Borrower and any of its Subsidiaries
in the ordinary course of business;

(e) the Borrower and any of its Subsidiaries may declare and pay mandatory
dividends on preferred stock;

 

46



--------------------------------------------------------------------------------

(f) the Borrower and its Subsidiaries may make cash payments in lieu of issuing
fractional shares in connection with the exercise of Equity Rights convertible
into or exchangeable for Equity Interests of the Borrower or its Subsidiaries;

(g) so long as no Default shall have occurred and be continuing, any Subsidiary
that is not wholly-owned may make distributions payable to the other equity
holders of such Subsidiary on a pro rata basis;

(h) Restricted Payments resulting from the cashless exercise of stock options;

(i) the Borrower and its Subsidiaries may issue Equity Interests in connection
with the exercise of Equity Rights arising under Indebtedness not prohibited
hereunder and convertible into or exchangeable for Equity Interests of the
Borrower or its Subsidiaries; and

(j) so long as no Default shall have occurred and be continuing or would result
therefrom, the Borrower and any of its Subsidiaries may make other Restricted
Payments in an aggregate amount not to exceed $100,000,000;

provided that, at any time that the Total Indebtedness Ratio is less than
2.50:1, the Borrower and its Subsidiaries may make any Restricted Payments so
long as the Total Indebtedness Ratio on a pro forma basis after giving effect to
such Restricted Payments remains less than 2.50:1; provided further, that, for
avoidance of doubt, any extension, renewal or refinancing of debt securities
that are convertible into or exchangeable for shares of capital stock (whether
common or preferred), partnership interests, membership interests in a limited
liability company (whether common or preferred), beneficial interests in a trust
or other equity ownership interests, in each case, of the Borrower or any
Subsidiary, shall be permitted under this Section 6.06 so long as such
extension, renewal or refinancing is not otherwise prohibited by this Agreement.

SECTION 6.07 Intercompany Indebtedness. The Borrower will not, and will not
permit any of its Subsidiaries to, purchase, redeem, retire or otherwise acquire
for value, or set apart any money for a sinking, defeasance or other analogous
fund for the purchase, redemption, retirement or other acquisition of, or make
any voluntary payment or prepayment of the principal of or interest on, or any
other amount owing in respect of, any Intercompany Indebtedness except in the
ordinary course of business and except repayments of Intercompany Indebtedness
(x) owing to any Obligor, (y) by any Obligor to any of the Borrower’s
Subsidiaries to the extent that such Intercompany Indebtedness results from the
receipt and application of cash proceeds from Accounts pursuant to the
Borrower’s and its Subsidiaries’ ordinary cash management practices and is
consistent in all material respects with past practice and (z) of any Foreign
Subsidiary owing to any other Foreign Subsidiary.

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay (i) any interest on any Loan, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of three or more Business Days or (ii) any fee or any other amount
(other than an amount referred to in

 

47



--------------------------------------------------------------------------------

clause (a) or (b)(i) of this Article VII) payable under this Agreement, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of five or more Business Days;

(c) any representation or warranty made or deemed made by or on behalf of any
Obligor in or in connection with this Agreement or any of the other Loan
Documents or any amendment or modification hereof or thereof (or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement, any of the other Loan Documents or any amendment
or modification hereof or thereof) shall prove to have been incorrect when made
or deemed made in any material respect;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Sections 5.03, 5.09 (but solely with respect to the
requirements of any Subsidiary that would constitute a Significant Subsidiary
for the purposes of clause (a) thereof to deliver a Joinder Agreement, Accession
Agreement or proof of corporation action, incumbency opinions or other documents
contemplated therein), 5.10, 5.11 or Article VI (other than Section 6.04);

(e) the Borrower or any other Obligor shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in clause (a), (b), (c) or (d) of this Article VII, but including
Section 5.09(a) with respect to any Subsidiary that would not constitute a
Significant Subsidiary) or any other Loan Document, and such failure shall
continue unremedied for a period of thirty or more days after notice thereof
from the Administrative Agent (given at the request of any Lender) to the
Borrower;

(f) the Borrower (or any Subsidiary of the Borrower, other than an Excluded
Subsidiary) shall fail to make any payment (whether of principal or interest and
regardless of amount) in respect of any Material Indebtedness, when and as the
same shall become due and payable, and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Material Indebtedness;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, but without any further lapse of time) the holder
or holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower (or any Significant Subsidiary) or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower (or any Significant Subsidiary) or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i) the Borrower (or any Significant Subsidiary) shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any

 

48



--------------------------------------------------------------------------------

proceeding or petition described in clause (h) of this Article VII, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower (or any
Significant Subsidiary) or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

(j) the Borrower (or any Significant Subsidiary) shall become unable, admit in
writing or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $250,000,000 shall be rendered against the Borrower (or any
Significant Subsidiary) and the same shall remain undischarged for a period of
60 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Borrower (or any Significant Subsidiary) to enforce any such
judgment;

(l) an ERISA Event shall have occurred that could reasonably be expected to
result in a Material Adverse Effect; or

(m) the Guarantees under Section 9.14 by any Guarantor shall cease to be in full
force and effect, or shall be asserted in writing by any Obligor not to be in
effect or not to be legal, valid and binding obligations, other than pursuant to
a release permitted under Section 9.02;

then, and in every such event (other than an event with respect to any Obligor
described in clause (h) or (i) of this Article VII), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to any Obligor described in clause (h) or
(i) of this Article VII, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms of this Agreement and the other Loan Documents, together with such actions
and powers as are reasonably incidental thereto.

Mizuho Bank, Ltd. shall have the same rights and powers in its capacity as a
Lender hereunder as any other Lender and may exercise the same as though Mizuho
Bank, Ltd. were not the Administrative Agent, and any bank serving in the
capacity of Administrative Agent from time to time and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate of any thereof as if it were
not the Administrative Agent hereunder.

 

49



--------------------------------------------------------------------------------

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated by this
Agreement and the other Loan Documents that the Administrative Agent is required
to exercise in writing by the Required Lenders, and (c) except as expressly set
forth herein and in the other Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as the Administrative Agent or
any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall not be deemed to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or the other Loan Documents, (ii) the contents of any certificate,
report or other document delivered hereunder or under any of the other Loan
Documents or in connection herewith of therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or in any other Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, the other Loan Documents or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

The Administrative Agent shall not be required to initiate or conduct any
litigation or collection proceedings hereunder or under any other Loan Document.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all of its duties, and exercise its
rights and powers, by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Obligor Representative. Upon any such resignation,
the Required Lenders shall have the right, in

 

50



--------------------------------------------------------------------------------

consultation with the Borrower, to appoint a successor Administrative Agent. If
no successor shall have been so appointed and shall have accepted such
appointment within 30 days after such retiring Administrative Agent gives notice
of its resignation, then such retiring Administrative Agent may, on behalf of
the Lenders, appoint a successor Administrative Agent which shall be a bank with
an office in New York or Tokyo, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of such retiring Administrative Agent, and such retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents. The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the Administrative Agent’s resignation hereunder, the provisions of this
Article VIII and Section 9.03 shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement and the other Loan Documents,
any related agreement or any document furnished hereunder or thereunder.

Anything herein to the contrary notwithstanding, none of the Bookrunner or
Arrangers listed on the cover page hereof shall have any duties or
responsibilities under this Agreement, except in their capacity, if any, as
Lenders hereunder.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01 Notices.

(a) Notices Generally. Unless otherwise provided herein, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy or e-mail, as follows:

(i) if to the Borrower (as Borrower or Obligor Representative), to:

6200 Sprint Parkway

Overland Park, Kansas 66251

Attention: Janet Duncan, Vice President and Treasurer

Telecopy No. 913-523-1911

Email: TreasuryProcessing@sprint.com and Janet.Duncan@sprint.com

Phone: 913-315-1787

with a copy to it at:

6200 Sprint Parkway

Overland Park, Kansas 66251

Attention: General Counsel

Telecopy No. 913-523-9802

 

51



--------------------------------------------------------------------------------

(ii) if to the Administrative Agent, to:

1-5-5, Otemachi, Chiyoda-ku, Tokyo 100-8176, Japan

Attention: Yuka Otsuki, Rino Fujishiro,Yumi Yoshii and Akiko Koga

Agent Services Division

Telecopy No. 813-3201-0704

Email: yuka.ootsuki@mizuho-bk.co.jp, rino.a.fujishiro@mizuho-bk.co.jp,
yumi.yoshii@mizuho-bk.co.jp and akiko.a.koga@mizuho-bk.co.jp

(iii) if to any Lender, to it at its address (or telecopy number) set forth in
its Administrative Questionnaire.

(b) Electronic Notification. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communications pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Obligor Representative may, in their discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c) Modifications to Notice Provisions. Any party hereto may change its address
or telecopy number for notices and other communications hereunder by notice to
the other parties hereto (or, in the case of any such change by a Lender, by
notice to the Borrower and the Administrative Agent). All notices and other
communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt.

SECTION 9.02 Waivers: Amendments.

(a) No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Obligor
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 9.02, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

(b) Amendments to this Agreement. Neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall:

(i) increase any Commitment of any Lender without the written consent of such
Lender;

 

52



--------------------------------------------------------------------------------

(ii) reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender affected thereby;

(iii) postpone the scheduled date of payment of the principal amount of any Loan
or any interest thereon, or any fees payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of reduction or
expiration of any Commitment, without the written consent of each Lender
affected thereby;

(iv) change Section 2.17(c) or 2.17(d), without the written consent of each
Lender affected thereby; or

(v) change any of the provisions of this Section 9.02 or the percentage set
forth in the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or under any other Loan Document or make any
determination or grant any consent hereunder or thereunder, without the written
consent of each Lender;

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent hereunder without the prior
written consent of the Administrative Agent.

In connection with any waiver, amendment or other modification to this
Agreement, the Administrative Agent shall be permitted to establish a “record
date” to determine which Lenders are to be entitled to participate in consenting
to such waiver, amendment or modification (it being understood that Persons that
become “Lenders” under this Agreement after such “record date” pursuant to an
assignment in accordance with Section 9.04 shall not be entitled to participate
in such consent), provided that in no event shall such “record date” be a date
more than 10 days earlier than the date such waiver, amendment or modification
is distributed to the Lenders for execution.

For purposes of this Section, the “scheduled date of payment” of any amount
shall refer to the date of payment of such amount specified in this Agreement,
and shall not refer to a date or other event specified for the mandatory or
optional prepayment of such amount. In addition, whenever a waiver, amendment or
modification requires the consent of a Lender “affected” thereby, such waiver,
amendment or modification shall, upon consent of such Lender, become effective
as to such Lender whether or not it becomes effective as to any other Lender, so
long as the Required Lenders consent to such waiver, amendment or modification
as provided above.

Except as otherwise provided in this Section 9.02(b) with respect to this
Agreement, the Administrative Agent may, with the prior consent of the Required
Lenders (but not otherwise), consent to any modification, supplement or waiver
under any of the Loan Documents (other than this Agreement); provided that
without the prior consent of each Lender, the Administrative Agent shall not
release all or substantially all of the Guarantors from their guarantee
obligations under Section 9.14; provided further that any Subsidiary Guarantor
shall be automatically released from its guarantee obligations under
Section 9.14 and all other obligations under the Loan Documents if such
Subsidiary Guarantor ceases to be a Subsidiary as a result of a Disposition or
other transaction permitted by this Agreement so long as (i) no Default or Event
of Default shall have occurred and be continuing, (ii) no such release shall
occur if such Subsidiary Guarantor continues to Guarantee the EDC Indebtedness,
the Existing RCF Indebtedness or any other Indebtedness of the Borrower unless
and until such Subsidiary Guarantor is (or is being simultaneously) released
from its Guarantee of the EDC Indebtedness, the Existing RCF Indebtedness and
any other Indebtedness of the Borrower and (iii) the Obligor Representative
shall have given notice of such Disposition to the Administrative Agent. The
Administrative Agent shall promptly take such actions as may be reasonably
requested by the Obligor Representative to effect and evidence any release
pursuant to the foregoing.

 

53



--------------------------------------------------------------------------------

SECTION 9.03 Expenses: Indemnity: Damage Waiver.

(a) Costs and Expenses. The Borrower agrees to pay, or reimburse the
Administrative Agent for paying, (i) all reasonable out-of-pocket expenses
incurred by the Arrangers and the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of Special Counsel, the
preparation of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
out-of-pocket expenses incurred by the Administrative Agent or any Lender,
including the fees, charges and disbursements of one counsel acting on behalf of
all indemnified persons (and, in the event of any conflict of interest, of
additional counsel for all affected indemnified persons and, if necessary, of
one local counsel in any relevant jurisdiction) the Administrative Agent or
Lender, in connection with the enforcement or protection of its rights in
connection with this Agreement and the other Loan Documents, including its
rights under this Section 9.03, or in connection with the Loans made hereunder,
including in connection with any workout, restructuring or negotiations in
respect thereof and (iii) to the extent not already reimbursed pursuant to
Section 2.16(b), all transfer, stamp, documentary or other similar taxes,
assessments or charges levied by any governmental or revenue authority in
respect of this Agreement or any of the other Loan Documents or any other
document referred to herein or therein. Provided, however, any cost or expense
in connection with the remittance of funds shall be borne by the Person who
makes such remittance.

(b) Indemnification by Borrower. The Borrower agrees to indemnify the
Administrative Agent, the Arrangers and each Lender, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, the other Loan
Documents or any agreement or instrument contemplated hereby, the performance by
the parties hereto and thereto of their respective obligations hereunder or
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby or thereby, (ii) any Loan or the use of the proceeds
therefrom or (iii) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee. Notwithstanding the foregoing, this Section 9.03(b) shall not
apply with respect to Taxes other than any Taxes that represent losses or
damages arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower fails to pay any
amount required to be paid by it to the Administrative Agent under paragraph
(a) or (b) of this Section 9.03, each Lender severally agrees to pay to the
Administrative Agent such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent in its capacity as such. Nothing
herein shall be deemed to limit the obligations of the Borrower under paragraph
(b) above to reimburse the Lenders for any payment made under this paragraph
(c).

 

54



--------------------------------------------------------------------------------

(d) Waiver of Consequential Damages, Etc. To the extent permitted by applicable
law, none of the Obligors shall assert, and each Obligor hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, the other
Loan Documents or any agreement or instrument contemplated hereby or thereby,
the Transactions, any Loan or the use of the proceeds thereof.

(e) Payments. All amounts due under this Section 9.03 shall be payable promptly
after written demand therefor.

SECTION 9.04 Successors and Assigns.

(a) Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender (and any attempted assignment or transfer
by the Borrower without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 9.04. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby including
Participants (to the extent provided in paragraph (c) of this Section 9.04) and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Assignments by Lenders.

(i) Assignments Generally. Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitments, and the Loans, at the time held by it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender that is a bank or another
financial institution, an Approved Fund or, if an Event of Default has occurred
and is continuing, any other assignee; provided, further, that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 30 days after
having acknowledged receiving notice thereof; and

(B) the Administrative Agent.

(ii) Certain Conditions to Assignments. Assignments shall be subject to the
following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund, or an assignment of the entire remaining amount of the
assigning Lender’s Commitments (including Loans) as to which there are no
outstanding Commitments, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent and treating related

 

55



--------------------------------------------------------------------------------

Approved Funds as one assignee for this purpose) shall not be less than
$5,000,000 unless the Borrower and the Administrative Agent otherwise consent,
provided that no such consent of the Borrower shall be required if an Event of
Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) no assignments may be made to (i) any natural person or (ii) any other
Person that the Administrative Agent reasonably determines is maintained
primarily for the purpose of holding or managing investments for the benefit of
any natural person and/or any immediate family members or heirs thereof, in each
case unless otherwise agreed by each of the Administrative Agent and the
Borrower in its sole discretion;

(D) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (or the equivalent thereof in any currency
reasonably specified by the Administrative Agent, as determined based on the
Administrative Agent’s telegraphic transfer middle (TTM) rate offered for such
currency as of 11:00 am Tokyo time on the date falling 3 Business Days prior to
the effective date of such assignment); and

(E) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and all applicable tax
forms required pursuant to Section 2.16(f).

(iii) Effectiveness of Assignments. Subject to acceptance and recording thereof
pursuant to paragraph (c) of this Section 9.04, from and after the effective
date specified in each Assignment and Assumption the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16 (subject to the
requirements of Section 2.16) and 9.03). Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section 9.04.

(c) Maintenance of Register by Administrative Agent. The Administrative Agent,
acting for this purpose as a non-fiduciary agent of the Borrower, shall maintain
at one of its offices a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amount of (and stated interest on) the
Loans held by, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

56



--------------------------------------------------------------------------------

(d) Acceptance of Assignments by Administrative Agent. Upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section 9.04, any written consent to
such assignment required by said paragraph (b) and all applicable tax forms
required pursuant to Section 2.16(f), the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

(e) Participations.

(i) Participations Generally. Any Lender may, without the consent of the
Borrower, or the Administrative Agent, sell participations to one or more banks
or other financial institutions (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitments and the Loans held by it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (e)(ii) of
this Section 9.04, the Borrower agrees that each Participant shall be entitled
to the benefits of, and subject to the limitations and requirements of, Sections
2.14, 2.15 and 2.16 to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (b) of this Section 9.04. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided that such
Participant agrees to be subject to Section 2.17(d) as though it were a Lender.
Each Lender that sells a participation, acting solely for tax purposes as a
non-fiduciary agent of the Borrower, shall maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided,
however, that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to the Borrower or any other Person without such
Lender’s prior written consent (including, without, limitation, the identity of
any participant or any information relating to such participant’s participating
interest) except to the extent that such disclosure is necessary to establish
that a Loan or other obligation is in registered form under Section 5f.103-1(c)
of the United States Treasury Regulations. The entries in the Participant
Register shall be conclusive, and such Lender, each Obligor and the
Administrative Agent shall treat each person whose name is recorded in the
Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.

(ii) Limitations on Rights of Participants. A Participant shall not be entitled
to receive any greater payment under Section 2.14, 2.15 or 2.16 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant shall not be entitled to the benefits of Section 2.16 unless the
Borrower is notified of the participation sold to such Participant and such
Participant complies with Section 2.16(f) as though it were a Lender.

 

57



--------------------------------------------------------------------------------

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank (or any central bank having jurisdiction
over such Lender), and this Section 9.04 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such assignee for such Lender as a party hereto.

(g) No Assignments to Borrower or Affiliates. Anything in this Section 9.04 to
the contrary notwithstanding, no Lender may assign or participate any interest
in any Loan held by it hereunder to the Borrower or any of its Affiliates or
Subsidiaries without the prior consent of each Lender.

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Obligors herein and in the other Loan Documents, and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement and the other Loan Documents, shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the other Loan Documents and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect so long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement or the other Loan
Documents is outstanding and unpaid and so long as the Commitments have not
expired or terminated. The provisions of Section 2.14, 2.15, 2.16 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, any assignment or
participation pursuant to Section 9.04 (with respect to matters arising prior to
such assignment or participation), the repayment of the Loans and the payment of
any other obligations under this Agreement or any other Loan Document, the
expiration or termination of the Commitments or the termination of this
Agreement or any other Loan Document or any provision hereof or thereof.

SECTION 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. This Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

SECTION 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

58



--------------------------------------------------------------------------------

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Obligors against any of and all the obligations of
the Obligors now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured. The rights of each
Lender under this Section 9.08 are in addition to any other rights and remedies
(including other rights of setoff) which such Lender may have.

SECTION 9.09 Governing Law: Jurisdiction; Consent to Service of Process.

(a) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

(b) Submission to Jurisdiction. Each party hereto (other than any Lender that is
an agency of a Governmental Authority) hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court (or, to the
extent permitted by law, in such Federal court). Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any Obligor or its properties in the courts of any jurisdiction.

(c) Waiver of Venue. Each party hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any court referred to in paragraph (b) of this Section 9.09.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

(d) Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.10.

 

59



--------------------------------------------------------------------------------

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates,
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to any pledgee referred
to in Section 9.04(f) or any direct or indirect contractual counterparty in swap
agreements (or to such pledgee or contractual counterparty’s professional
advisor), so long as such pledgee or contractual counterparty (or such
professional advisor) agrees to be bound by the provisions of this Section 9.12,
(c) to the extent requested by any regulatory authority or self-regulatory body,
(d) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process, (e) to any other party to this Agreement, (f) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(g) subject to the execution and delivery of an agreement containing provisions
substantially the same as those of this Section 9.12, to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (h) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender,
(i) with the consent of the Obligors or (j) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section 9.12 or (ii) becomes available to the Administrative Agent or any Lender
on a nonconfidential basis from a source other than the Obligors. Unless
specifically prohibited by applicable law or court order, each Lender and the
Administrative Agent shall, prior to disclosure thereof, notify the Obligor
Representative of any request for disclosure of any Information (A) by any
governmental agency or representative thereof (other than any such request in
connection with an examination of the financial condition of such Lender by such
governmental agency) or (B) pursuant to legal process (including agency
subpoenas) and, at the expense of the Obligors, will cooperate with reasonable
efforts by the Obligors to seek a protective order or other assurances that
confidential treatment will be accorded such Information.

For the purposes of this Section 9.12, “Information” means all information
received from the Obligor Representative relating to the Obligors or their
business, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower; provided that, in the case of information received
from the Obligors after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 9.12 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

SECTION 9.13 USA PATRIOT Act. Each Lender hereby notifies the Obligors that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), it may be required to obtain, verify and
record information that identifies the Obligors, which information includes the
names and addresses of the Obligors and other information that will allow such
Lender to identify the Obligors in accordance with said Act. The U.S. Federal
Tax Identification No. of the Borrower is 48-0457967.

 

60



--------------------------------------------------------------------------------

SECTION 9.14 Guarantee.

(a) The Guarantee. The Guarantors hereby unconditionally jointly and severally
guarantee, as primary obligor and not merely as surety, to each of the
Guaranteed Parties and their respective successors and assigns the prompt
performance and payment in full when due (whether at stated maturity, by
acceleration or otherwise) of the Obligations. The Guarantors hereby further
unconditionally jointly and severally agree that (i) if the Borrower shall fail
to pay in full when due (whether at stated maturity, by acceleration or
otherwise) any of the Obligations, the Guarantors will promptly pay the same
upon receipt of written demand for payment thereof, without any other demand or
notice whatsoever, and (ii) in the case of any extension of time of payment or
renewal of any of the Obligations, the Obligations will be promptly paid in full
when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal. This is a continuing
guaranty and is a guaranty of payment and not merely of collection, and shall
apply to all Obligations whenever arising.

(b) Acknowledgments, Waivers and Consents. Each Guarantor agrees that its
obligations under this Section 9.14 shall, to the fullest extent permitted by
applicable law, be primary, absolute, irrevocable and unconditional under any
and all circumstances and shall apply to any and all Obligations now existing or
in the future arising. Without limiting the foregoing, each Guarantor agrees
that:

(i) Guarantee Absolute. The occurrence of any one or more of the following shall
not affect, limit, reduce, discharge or terminate the liability of such
Guarantor hereunder, which shall remain primary, absolute, irrevocable and
unconditional as described above:

(A) Any modification or amendment (including by way of amendment, extension,
renewal or waiver), or any acceleration or other change in the manner or time
for payment or performance, of the Obligations, any Loan Document or any other
agreement or instrument whatsoever relating to the Obligations, or any
modification of the Commitments;

(B) any release, termination, waiver, abandonment, lapse, expiration,
subordination or enforcement of any other guaranty of or insurance for any of
the Obligations, or the non-perfection or release of any collateral for any of
the Obligations;

(C) any application by any of the Guaranteed Parties of the proceeds of any
other guaranty of or insurance for any of the Obligations to the payment of any
of the Obligations;

(D) any settlement, compromise, release, liquidation or enforcement by any of
the Guaranteed Parties of any of the Obligations;

(E) the giving by any of the Guaranteed Parties of any consent to the merger or
consolidation of, the sale of substantial assets by, or other restructuring or
termination of the corporate existence of, any Obligor or any other Person, or
to any disposition of any shares by any Obligor or any other Person;

(F) any proceeding by any of the Guaranteed Parties against any Obligor or any
other Person or in respect of any collateral for any of the Obligations, or the
exercise by any of the Guaranteed Parties of any of their rights, remedies,
powers and privileges under the Loan Documents, regardless of whether any of the
Guaranteed Parties shall have proceeded against or exhausted any collateral,
right, remedy, power or privilege before proceeding to call upon or otherwise
enforce this Agreement;

 

61



--------------------------------------------------------------------------------

(G) the entering into any other transaction or business dealings with any
Obligor, or any other Person; or

(H) any combination of the foregoing.

(ii) Waiver of Defenses. The liability of the Guarantors and the rights,
remedies, powers and privileges of the Guaranteed Parties hereunder shall not be
affected, limited, reduced, discharged or terminated, and each Guarantor hereby
expressly waives to the fullest extent permitted by law any defense now or in
the future arising, by reason of:

(A) the illegality, invalidity or unenforceability of any of the Obligations,
any Loan Document or any other agreement or instrument whatsoever relating to
any of the Obligations;

(B) any disability or other defense with respect to any of the Obligations,
including the effect of any statute of limitations, that may bar the enforcement
thereof or the obligations of such Guarantor relating thereto;

(C) the illegality, invalidity or unenforceability of any other guaranty of or
insurance for any of the Obligations or any lack of perfection or continuing
perfection or failure of the priority of any Lien on any collateral for any of
the Obligations;

(D) the cessation, for any cause whatsoever, of the liability of any Obligor
with respect to any of the Obligations (other than, subject to paragraph (c) of
this Section 9.14, by reason of the payment thereof);

(E) any failure of any of the Guaranteed Parties to marshal assets, to exhaust
any collateral for any of the Obligations, to pursue or exhaust any right,
remedy, power or privilege it may have against any Obligor or any other Person,
or to take any action whatsoever to mitigate or reduce the liability of any
Guarantor under this Agreement, the Guaranteed Parties being under no obligation
to take any such action notwithstanding the fact that any of the Obligations may
be due and payable and that any Obligor may be in default of its obligations
under any Loan Document;

(F) any counterclaim, set-off or other claim which any Obligor has or claims
with respect to any of the Obligations;

(G) any failure of any of the Guaranteed Parties to file or enforce a claim in
any bankruptcy, insolvency, reorganization or other proceeding with respect to
any Person;

(H) any bankruptcy, insolvency, reorganization, winding-up or adjustment of
debts, or appointment of a custodian, liquidator or the like of it, or similar
proceedings commenced by or against any Obligor or any other Person, including
any discharge of, or bar, stay or injunction against collecting, any of the
Obligations (or any interest on any of the Obligations) in or as a result of any
such proceeding;

 

62



--------------------------------------------------------------------------------

(I) any action taken by any of the Guaranteed Parties that is authorized by this
paragraph (b) or otherwise in this Agreement or by any other provision of any
Loan Document, or any omission to take any such action;

(J) any law, regulation, decree or order of any jurisdiction, or any other
event, affecting any of the Obligations or any Guaranteed Party’s rights with
respect thereto; or

(K) any other circumstance whatsoever that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor.

(iii) Waiver of Set-off and Counterclaim, Etc. Each Guarantor expressly waives,
to the fullest extent permitted by law, for the benefit of each of the
Guaranteed Parties, any right of set-off and counterclaim with respect to
payment of its obligations hereunder, and all diligence, presentment, demand for
payment or performance, notice of nonpayment or nonperformance, protest, notice
of protest, notice of dishonor and all other notices or demands whatsoever, and
any requirement that any of the Guaranteed Parties exhaust any right, remedy,
power or privilege or proceed against any Obligor under this Agreement or any
other Loan Document or other agreement or instrument referred to herein or
therein, or against any other Person, and all notices of acceptance of this
Agreement or of the existence, creation, incurring or assumption of new or
additional Obligations. Each Guarantor further expressly waives the benefit of
any and all statutes of limitation, to the fullest extent permitted by
applicable law.

(iv) Other Waivers. Each Guarantor expressly waives, to the fullest extent
permitted by law, for the benefit of each of the Guaranteed Parties, any right
to which it may be entitled:

(A) that the assets of any Obligor first be used, depleted and/or applied in
satisfaction of the Obligations prior to any amounts being claimed from or paid
by such Guarantor;

(B) to require that any Obligor be sued and all claims against such Obligor be
completed prior to an action or proceeding being initiated against such
Guarantor; and

(C) to have its obligations hereunder be divided among the Guarantors, such that
each Guarantor’s obligation would be less than the full amount claimed.

(c) Reinstatement. The obligations of each Guarantor under this Section 9.14
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of the Obligors or any other Person in respect of the
Obligations is rescinded or must otherwise be restored by any holder of any of
the Obligations, whether as a result of any bankruptcy, insolvency or
reorganization proceeding or otherwise, and the Guarantors jointly and severally
agree that they will indemnify the Guaranteed Parties on demand for all
out-of-pocket costs and expenses (including out-of-pocket fees of counsel)
incurred by them in connection with such rescission or restoration, including
any such out-of-pocket costs and expenses incurred in defending against any
claim alleging that such payment constituted a preference, fraudulent transfer
or the like under any bankruptcy, insolvency, reorganization or similar law.

(d) Subrogation. Each Guarantor agrees that, until the final payment in full of
all Obligations and the expiration or termination of the Commitments under this
Agreement, such Guarantor shall not exercise any right or remedy arising by
reason of any performance by such Guarantor of its obligations hereunder,
whether by subrogation, reimbursement, contribution or otherwise, against any
Obligor or any other Person or any collateral for any of the Obligations.

 

63



--------------------------------------------------------------------------------

(e) Remedies. Each Guarantor agrees that, as between such Guarantor and the
Guaranteed Parties, the obligations of any Obligor under this Agreement and the
other Loan Documents may be declared to be forthwith due and payable as provided
therein (and shall become automatically due and payable in the circumstances
provided therein) for purposes of paragraph (a) of this Section 9.14,
notwithstanding any bar, stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against such Obligor, and that, in the event of such declaration (or such
obligations becoming automatically due and payable), such obligations shall
forthwith become due and payable by such Guarantor for purposes of said
paragraph (a) of this Section 9.14.

(f) Rights of Contribution. The Guarantors hereby agree, as between themselves,
that if any Guarantor shall become an Excess Funding Guarantor (as defined
below) by reason of the payment by such Guarantor of any of the Obligations,
each other Guarantor shall, on written demand of such Excess Funding Guarantor
(but subject to the immediately following sentence), pay to such Excess Funding
Guarantor an amount equal to such Guarantor’s Pro Rata Guarantor Share (as
defined below and determined, for this purpose, without reference to the
properties, debts and liabilities of such Excess Funding Guarantor) of the
Excess Guarantor Payment (as defined below) in respect of such Obligations. The
payment obligation of a Guarantor to any Excess Funding Guarantor under this
paragraph (f) shall be subordinate and subject in right of payment to the prior
payment in full of the Obligations and such Excess Funding Guarantor shall not
exercise any right or remedy with respect to such excess until payment in full
of all of the Obligations.

For purposes of this paragraph (f), (i) “Excess Funding Guarantor” means a
Guarantor that has paid an amount in excess of its Pro Rata Guarantor Share of
the Obligations, (ii) “Excess Guarantor Payment” means the amount paid by an
Excess Funding Guarantor in excess of its Pro Rata Guarantor Share of the
Obligations and (iii) “Pro Rata Guarantor Share” means, for any Guarantor, the
ratio (expressed as a percentage) of (x) the amount by which the aggregate fair
saleable value of all properties of such Guarantor (excluding any shares of
stock of any other Guarantor) exceeds the amount of all the debts and
liabilities of such Guarantor (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of such Guarantor
hereunder and any obligations of any other Guarantor that have been Guaranteed
by such Guarantor) to (y) the amount by which the aggregate fair saleable value
of all properties of all of the Guarantors exceeds the amount of all the debts
and liabilities of all of the Guarantors (including contingent, subordinated,
unmatured and unliquidated liabilities, but excluding the obligations of the
Guarantors under the Loan Documents), determined (A) with respect to any
Guarantor that is a party hereto on the date hereof, as of the date hereof, and
(B) with respect to any other Guarantor, as of the date such Guarantor becomes a
Guarantor hereunder.

(g) General Limitation on Guarantee Obligations. In any action or proceeding
involving any state corporate law, or any state or Federal bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any Guarantor under paragraph (a) of this
Section 9.14 would otherwise, taking into account the provisions of paragraph
(f) of this Section 9.14, be held or determined to be void, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under paragraph (a) of this Section 9.14, then,
notwithstanding any other provision hereof to the contrary, the amount of such
liability shall, without any further action by such Guarantor, any Guaranteed
Party or any other Person, be automatically limited and reduced to the highest
amount that is valid and enforceable and not subordinated to the claims of other
creditors as determined in such action or proceeding.

 

64



--------------------------------------------------------------------------------

(h) Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Guarantor to
honor all of its obligations under this Guarantee in respect of Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 9.14 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 9.14, or otherwise
under this Guaranty, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section 9.14 shall remain
in full force and effect until the termination of the Commitments and payment in
full of all Obligations (other than (x) obligations under Hedge Agreements not
yet due and payable and (y) contingent indemnification obligations not yet
accrued and payable). Each Qualified ECP Guarantor intends that this
Section 9.14 constitute, and this Section 9.14 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Obligor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

SECTION 9.15 Original Issue Discount Legend. THE LOANS MAY BE ISSUED WITH
ORIGINAL ISSUE DISCOUNT FOR UNITED STATES FEDERAL INCOME TAX PURPOSES. THE ISSUE
PRICE, AMOUNT OF ORIGINAL ISSUE DISCOUNT, ISSUE DATE AND YIELD TO MATURITY OF
THE LOANS MAY BE OBTAINED BY WRITING TO THE BORROWER AT ITS ADDRESS SPECIFIED
HEREIN.

[remainder of page intentionally left blank; signature pages follow]

 

65



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWER: SPRINT COMMUNICATIONS, INC. By:  

/s/ Janet M. Duncan

Name:   Janet M. Duncan Title:   Vice President and Treasurer

 

[Credit Agreement]



--------------------------------------------------------------------------------

  NEW PARENT GUARANTOR:   SPRINT CORPORATION By:  

/s/ Janet M. Duncan

Name:   Janet M. Duncan Title:   Vice President and Treasurer

 

[Credit Agreement]



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS: TEXAS UNWIRED

By: Louisiana Unwired, LLC,

its Partner

By:  

/s/ Janet M. Duncan

Name:   Janet M. Duncan Title:   Vice President and Treasurer

By: SprintCom, Inc.,

its Partner

By:  

/s/ Janet M. Duncan

Name:   Janet M. Duncan Title:   Vice President and Treasurer C FON CORPORATION
By:  

/s/ Janet M. Duncan

Name:   Janet M. Duncan Title:   Assistant Treasurer UNITED TELECOMMUNICATIONS,
INC. By:  

/s/ Janet M. Duncan

Name:   Janet M. Duncan Title:   Assistant Treasurer EACH OF THE OTHER
SUBSIDIARY GUARANTORS LISTED ON ANNEX I ATTACHED HERETO By:  

/s/ Janet M. Duncan

Name:   Janet M. Duncan Title:   Vice President and Treasurer

 

[Credit Agreement]



--------------------------------------------------------------------------------

MIZUHO BANK, LTD.,

     as Administrative Agent and as Lender

By:  

/s/ Nobuhide Hayashi

Name:   Nobuhide Hayashi Title:   Representative Director

 

[Credit Agreement]